--------------------------------------------------------------------------------

EXHIBIT 10.45
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
AMENDED AND RESTATED
COLLABORATION AND LICENSE AGREEMENT FOR THE UNITED STATES


by and between


POZEN INC.
 
and
 
ASTRAZENECA AB


November 18, 2013

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION


TABLE OF CONTENTS
 

 
Page
 
1.
DEFINITIONS
1
 
2.
COLLABORATION GOVERNANCE
11
2.1      Establishment
11
2.2      Membership and Procedures
12
2.3      Decision-Making
13
2.4      Operating Principles
14
 
3.
[Intentionally Omitted]
14
 
4.
REGULATORY MATTERS
14
4.1      Responsibilities; Diligence
14
4.2      Access to Filings
14
4.3      Interactions with Regulatory Authorities
14
4.4      Exchange of Know-How; Information Sharing
15
4.5      Regulatory Audits
15
4.6      Adverse Event Reporting
16
4.7      Records and Reports
16
 
5.
DEVELOPMENT AND COMMERCIALIZATION
16
5.1      Development and Commercialization
16
5.2      Regulatory Obligations during Commercialization
16
5.3      Performance; Diligence
17
5.4      Threatened Removal
17
5.5      Compliance
17
5.6      Branding; Trademarks; Domain Names; Trade Dress; Logos
17
5.7      Commercial Supply
18
 
6.
[Intentionally Omitted]
18
 
7.
LICENSES
18
7.1      Licensed Technology
18
7.2       Trademarks
18

-i-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION


TABLE OF CONTENTS (cont’d)
 

 
Page
 
7.3      Sublicenses
18
7.4      Reservation of Rights; No Implied Licenses
19
7.5      Restrictive Covenant
19
 
8.
FINANCIAL TERMS
19
8.1      Royalties
19
8.2      Payments and Sales Reporting
21
8.3      Records; Audit
22
8.4      Taxes
22
 
9.
INTELLECTUAL PROPERTY
23
9.1      Prosecution and Maintenance of Licensed Patents
23
9.2      Prosecution and Maintenance of Joint Patents
23
9.3      Ownership of Inventions
24
9.4      Disclosure
24
9.5      Cooperation
24
9.6      Enforcement of Licensed Patents
24
9.7      Defense of Infringement Claims
25
9.8      Patent Term Extension and Supplementary Protection Certificate
26
9.9      Consequence of Patent Challenge
26
9.10    Patent Certifications
26
9.11    Patent Marking
27
 
10.
REPRESENTATIONS, WARRANTIES; COVENANTS
27
10.1    POZEN Representations and Warranties
27
10.2    Reciprocal Representations and Warranties
27
10.3    DISCLAIMER OF WARRANTY
27
10.4    POZEN Non-Compete
27
10.5    Other Covenants
28

-ii-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION


TABLE OF CONTENTS (cont’d)
 

 
Page
 
11.
CONFIDENTIALITY
28
11.1    Definition
28
11.2    Exclusions
28
11.3    Disclosure and Use Restriction
29
11.4    Authorized Disclosure
29
11.5    Use of Name
30
11.6    Press Releases
30
11.7    Terms of Agreement to be Maintained in Confidence
31
 
12.
TERM AND TERMINATION
31
12.1    Amended and Restated Effective Date
31
12.2    Term
31
12.3    Termination for Material Breach
31
12.4    Termination for Cause
32
12.5    Consequences of Expiration and Termination
32
12.6    Termination for Insolvency
32
12.7    Effect of Bankruptcy
32
12.8    Formulation Technology
33
12.9    Survival
33
 
13.
INDEMNIFICATION AND INSURANCE
33
13.1    Indemnification by POZEN
33
13.2    Indemnification by Licensee
34
13.3    Indemnification Procedure
34
13.4    Expenses
36
13.5    Insurance.
36
 
14.
LIMITATION OF LIABILITY
36
 
15.
MISCELLANEOUS
36
15.1    Assignment.
36

-iii-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION


TABLE OF CONTENTS (cont’d)
 

 
Page
 
15.2    Termination of Certain Rights Upon POZEN Change of Corporate Control
37
15.3    Severability
37
15.4    Governing Law; Dispute Resolution
37
15.5     Notices
38
15.6    Entire Agreement; Modifications
39
15.7    Relationship of the Parties
39
15.8    Waiver
39
15.9    Counterparts
39
15.10  No Benefit to Third Parties
40
15.11  Further Assurance
40
15.12  No Drafting Party
40
15.13  Construction
40
15.14  Assignment to Horizon
40
15.15  Amendment and Restatement; No Novation
41



SCHEDULES
 
Schedule 1.43 – Licensed Patents
 
Schedule 1.83 - Vimovo Trademarks
 
Schedule 8.1.3 – Market Reduction Example


-iv-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION


AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT
FOR THE UNITED STATES
 
THIS AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT FOR THE UNITED
STATES (the “Agreement”) is made and entered into as of November 18, 2013 (the
“Amended and Restated Execution Date”), by and between POZEN INC., a Delaware
corporation having offices at 1414 Raleigh Road, Suite 400, Chapel Hill, North
Carolina (“POZEN”), and ASTRAZENECA AB, a Swedish corporation having an office
at SE-431 83, Mölndal, Sweden (“Licensee”).  POZEN and Licensee each may be
referred to herein individually as a “Party,” or collectively as the “Parties.”
 
RECITALS
 
A.           WHEREAS, POZEN and Licensee are parties to that certain
Collaboration and License Agreement, dated as of August 1, 2006 and as amended
as of September 6, 2007, October 1, 2008 and September 16, 2013 (as amended, the
“Original Agreement”);
 
B.            WHEREAS, Licensee is in discussions with Horizon Pharma USA, Inc.
(“Horizon”) to divest Licensee’s (and its Affiliates’) rights to Products (as
defined below) in the United States (such transaction, the “Divestiture”); and
 
C.            WHEREAS, to facilitate the proposed Divestiture, Licensee and
POZEN desire to amend and restate the terms of the Original Agreement in two
separate agreements:  (a) this Agreement, which contains the terms and
conditions pursuant to which Licensee (or its assignee) will have a license to
POZEN’s intellectual property to manufacture, develop and commercialize the
Products (as defined below) in the United States, which will be assigned to
Horizon in connection with the Divestiture, and (b) another agreement that
contains the terms and conditions pursuant to which Licensee (or its designee)
will have a license to POZEN’s intellectual property to manufacture, develop and
commercialize the Products throughout the world outside of the United States and
Japan (the “ROW Agreement”).
 
In consideration of the foregoing premises, the mutual promises and covenants
set forth in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, POZEN and Licensee
hereby agree as follows:
 
AGREEMENT
 
1.  DEFINITIONS
 
When used in this Agreement, capitalized terms will have the meanings as defined
below and throughout the Agreement.  All financial and accounting terms not
otherwise defined in this Agreement, whether capitalized or not, shall have the
meanings assigned to them in accordance with generally accepted accounting
principles based on International Accounting Standards/International Financial
Reporting Standards as in effect from time to time (“IFRS”).

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
1.1         “Adverse Event” means any adverse medical occurrence in a patient or
clinical investigation subject that is administered a pharmaceutical product, as
designated under 21 CFR § 312.32 and any other Applicable Law in the Territory.
 
1.2      “Affiliate” means a legal entity that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with an entity.  For purposes of this definition only, “control” and,
with correlative meanings, the terms “controlled by” and “under common control
with” means (a) the possession, directly or indirectly, of the power to direct
the management or policies of a legal entity, whether through the ownership of
voting securities or by contract relating to voting rights or corporate
governance, or (b) the ownership, directly or indirectly, of more than 50% of
the voting securities or other ownership interest of a legal entity; provided,
that if local law restricts foreign ownership, control will be established by
direct or indirect ownership of the maximum ownership percentage that may, under
such local law, be owned by foreign interests.
 
1.3         “Amended and Restated Effective Date” has the meaning set forth in
Section 12.1.
 
1.4         “Amended and Restated Execution Date” has the meaning set forth in
the preamble.
 
1.5         “Applicable Law” means the laws, rules, and regulations, including
any statutes, rules, regulations, guidelines, or other requirements that may be
in effect from time to time and apply to the activities contemplated by this
Agreement in the Territory.
 
1.6         “Blocking Patent” means a Patent owned or controlled by a Third
Party, one or more Valid Claims of which, in the absence of a license
thereunder, would be infringed by the making, use, sale, offering for sale, or
importation of a POZEN Product in the Territory.
 
1.7         “Business Combination” means any merger, consolidation, sale of
stock, sale or transfer of all or substantially all of the assets, or other
similar transaction to which POZEN is a party, other than (i) any merger,
consolidation, or similar transaction following which the individuals and
entities who were the beneficial owners of the outstanding voting securities of
POZEN immediately prior to such transaction still beneficially own, directly or
indirectly, more than fifty percent (50%) of the voting power of the surviving
entity immediately after such transaction; or (ii) any merger, consolidation,
sale of stock, sale or transfer of all or substantially all of the assets, or
other similar transaction permitted under Section 15.1 (Assignment).
 
1.8        “Business Day” means any day other than (i) Saturday or Sunday or
(ii) any other day on which banks in New York, New York, United States, the
United Kingdom or Sweden are permitted or required to be closed.
 
1.9        “Calendar Quarter” means the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.
 
1.10     “cGCP” means current good clinical practices as defined in U.S.
Regulations 21 CFR §§ 50, 54, 56, 312 and 314, (or in the case of foreign
jurisdictions, comparable regulatory standards), the International Conference of
Harmonization (ICH) E6 “Good Clinical Practice: Consolidated Guidance,” and in
any successor regulation or any official guidance documents issued by an
applicable Regulatory Authority.
-2-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
1.11      “cGLP” means current good laboratory practice standards as defined by
the FDA pursuant to 21 CFR Part 58 (or in the case of foreign jurisdictions,
comparable regulatory standards), and in any successor regulation or any
official guidance documents issued by a Regulatory Authority.
 
1.12     “cGMP” means current good manufacturing practices as contained in 21
CFR Parts 210 and 211 as amended from time to time and any equivalents contained
in regulations in countries outside the U.S.
 
1.13      “Change of Corporate Control” means the occurrence of either of the
following:
 
(a)            a Business Combination involving POZEN; or
 
(b)            the acquisition (whether in a single transaction or series of
related transactions) after the Effective Date by a Third Party or Group of
beneficial ownership of *** *** (***%) *** of POZEN’s voting securities.
 
1.14     “Combination Product” means a Product that includes one or more
pharmaceutically active ingredients (in addition to a single Gastroprotective
Agent and a single NSAID) and is sold in final form either in a single fixed
combination oral solid dosage or as separate doses in a single package and
priced as one item.
 
1.15     “Commercial Launch” means the nationwide commercial sale, promotion and
distribution of POZEN Product in the Territory following receipt of Marketing
Approval in the Territory.
 
1.16    “Commercialization” means all activities relating to the manufacture,
marketing, promotion, advertising, selling and distribution of Product in the
Territory, including pre-Commercial Launch market development activities
conducted in anticipation of Marketing Approval of Product, including, without
limitation, seeking pricing and reimbursement approvals for Product, preparing
advertising and promotional materials, sales force training, and all
interactions and activities (e.g., dossier preparations and filings) associated
with Regulatory Authorities regarding the commercialization of Product and the
maintenance of Marketing Approvals.  The term “Commercialize” has a correlative
meaning.
 
1.17      “Commercialized POZEN Product” has the meaning set forth in Section
12.8 (Formulation Technology).
 
1.18      “Competing Product” means, with respect to a particular Product being
Commercialized by Licensee or any of its Affiliates or Sublicensees in the
Territory, a product being marketed by or on behalf of a Third Party (other than
a Sublicensee) in the Territory containing at least *** that are *** those in
the *** and are ******.
-3-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
1.19     “Controlled” means, with respect to any Know-How, Patent, or other
intellectual property right, the possession of the right, whether directly or
indirectly, and whether by ownership, license or otherwise, to assign, or grant
a license, sublicense or other right to or under, such Know-How, Patent or right
as provided for herein without violating the terms of any agreement or other
arrangements with any Third Party.
 
1.20     “Develop” or “Development” means all activities relating to
pre-clinical and clinical development of a Product and all development
activities relating to the preparation and filing of NDAs and obtaining of
Marketing Approvals, price and reimbursement approvals in the Territory,
including, without limitation, preparing and conducting pre-clinical testing,
toxicology testing, human clinical studies, regulatory affairs.
 
1.21      “Diligent Efforts” means, with respect to the Development, Manufacture
or Commercialization by Licensee of a product, at any given time as the case may
be, efforts and resources reasonably used by Licensee or its Affiliates (giving
due consideration to relevant industry standards) for Licensee’s own products
(including internally developed, acquired and in-licensed products) with similar
commercial potential at a similar stage in their lifecycle (assuming continuing
development of such product), taking into consideration their safety,
tolerability and efficacy, the profitability (taking into account any payments
payable under this Agreement or the Three-Party Agreement), the extent of market
exclusivity, patent protection, cost to develop the product, promotable claims,
and health economic claims.
 
1.22      “Divestiture” has the meaning set forth in the recitals.
 
1.23     “Duexis” means the pharmaceutical product containing ibuprofen and
famotidine in a single fixed combination dosage form, which product is being
commercialized as of the Amended and Restated Effective Date by Horizon or its
Affiliates in the Territory as Duexis®.
 
1.24      “Effective Date” means the date on which the Original Agreement became
effective pursuant to the terms thereof.
 
1.25     “Esomeprazole” means that certain pharmaceutical compound with the name
(5-methoxy-2-{(S)-[(4-methoxy-3,5-dimethylpyridin-2-yl)methyl]sulfinyl}-1H-benzimidazole),
including any ***.
 
1.26      “Execution Date” means August 1, 2006.
 
1.27      “FDA” means the United States Food and Drug Administration, or any
successor agency thereto.
 
1.28      “Field of Use” means the treatment of human diseases and conditions by
means of a pharmaceutical product.
 
1.29      “First Commercial Sale” means, with respect to a Product, the date on
which Licensee or its Affiliate or Sublicensee first sells the Product intended
for commercial distribution to any Third Party after receipt of NDA Approval of
such Product in the Territory (including, without limitation, sale in an
individual state or similar sub-national political subdivision in which
Marketing Approval may be received); provided, that with respect to the Initial
Pozen Product, “First Commercial Sale” means July 6, 2010.  Sale of a Product
for clinical studies, compassionate use, named patient programs, under a
treatment IND, test marketing, any clinical studies, or any similar instance
where the Product is supplied with or without charge will not constitute a First
Commercial Sale.
-4-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
1.30     “Formulation Technology” means any Know-How Controlled by Licensee in
the Licensee Inventions that are used by Licensee in the manufacture, use, sale
or import of the formulation of a Commercialized POZEN Product, and any Patents
Controlled by Licensee claiming such Licensee Inventions; provided, that
Formulation Technology will not include any Patents or Know-How to the extent
directed to a Gastroprotective Agent, non-steroidal anti-inflammatory, or other
drug or chemical agent, or any methods of manufacture or use thereof.
 
1.31     “Gastroprotective Agent” means proton pump inhibitors and H2 receptor
antagonists for the treatment, prevention or amelioration of injury to the
gastrointestinal tract.
 
1.32     “Group” means a group of related persons or entities deemed a “person”
for purposes of Section 13(d) of the Securities Exchange Act of 1934, as
amended.
 
1.33     “Horizon” has the meaning set forth in the recitals.
 
1.34      “IND” means an Investigational New Drug Application filed with the FDA
pursuant to 21 CFR § 312.20.
 
1.35      “Indirect Tax” means value added taxes, sales taxes, consumption taxes
and other similar taxes.
 
1.36      “Initial POZEN Product” means the POZEN Product containing non-enteric
coated Esomeprazole and enteric-coated Naproxen that is the subject of NDA
#22-511.
 
1.37      “Invention” means any invention, discovery or Know-How that is
conceived during the Term in the performance of activities undertaken pursuant
to this Agreement by employees, agents, or independent contractors of either
Party, its Affiliates or Sublicensees and is Controlled by such Party,
Affiliates or Sublicensees.
 
1.38     “Joint Invention” means any Invention that is conceived jointly by one
or more employees, agents, or independent contractors of Licensee or its
Affiliate(s) and one or more employees, agents, or independent contractors of
POZEN or its Affiliate(s).
 
1.39      “Joint Patent” means a Patent claiming a Joint Invention.
 
1.40      “JSC” has the meaning set forth in Section 2.1.2 (Joint Steering
Committee).
 
1.41     “Know-How” means any non-public, documented or otherwise recorded or
memorialized knowledge, experience, know-how, technology, information, and data,
including formulas and formulations, processes, techniques, unpatented
inventions, discoveries, ideas, and developments, test procedures, and results,
together with all documents and files embodying the foregoing.
-5-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
1.42     “Licensed Know-How” means any Know-How that is necessary or useful for
the Development, Manufacture or Commercialization of Product in the Field of Use
in the Territory and that is Controlled by POZEN or any of its Affiliates as of
the Effective Date or during the Term.
 
1.43     “Licensed Patents” means:  (a) the Patents set forth on Schedule 1.43,
and any substitutions, divisions, continuations, continuations-in-part,
reissues, renewals, registrations, confirmations, re-examinations, or extensions
of such Patents, (b) any Patents in the Territory Controlled by POZEN or any of
its Affiliates as of the Effective Date or during the Term that claim Inventions
(including without limitation POZEN’s interest in Joint Inventions), and (c) all
other Patents in the Territory Controlled by POZEN or any of its Affiliates as
of the Effective Date or during the Term that are necessary or useful for the
Development, Manufacture or Commercialization of a Product in the Territory. 
Notwithstanding anything in this Section 1.43 to the contrary, Licensed Patents
shall not include any Patents Controlled by POZEN with Valid Claims that do not
cover any Product (e.g., any Patents with Valid Claims solely directed to any
product containing acetyl salicylic acid).
 
1.44     “Licensed Technology” means the Licensed Patents and the Licensed
Know-How.
 
1.45     “Licensee House Marks” means any trademarks, trade names, domain names,
or other names or marks used or registered by Licensee or its Affiliates at any
time during the Term to identify itself.
 
1.46     “Licensee Invention” means any Invention that is conceived solely by
one or more employees, agents, or independent contractors of Licensee or its
Affiliate(s).
 
1.47      “Manufacture” means all activities related to the manufacturing of a
Product, or any ingredient thereof, in the Territory, including but not limited
to formulation development and process development for the manufacture of a
Product, manufacturing supplies for Development, manufacturing for commercial
sale, packaging, in-process and finished product testing, release of product or
any component or ingredient thereof, quality assurance activities related to
manufacturing and release of product, ongoing stability tests and regulatory
activities related to any of the foregoing.  “Manufacture” shall not include any
of the above activities with respect to Esomeprazole as an active ingredient.
 
1.48      “Market Reduction” has the meaning set forth in Section 8.1.3 (Rate
Step Down for Competing Product Entrants).
 
1.49    “Marketing Approval” means all approvals (including NDA Approvals and,
where available under Applicable Law, pricing and reimbursement approvals in
accordance with Applicable Law) of any Regulatory Authority in the Territory,
that are necessary or useful to be obtained prior to the manufacture or
Commercialization of a Product in the Territory.  For purposes of clarification,
“Marketing Approval” in the U.S. shall have the same meaning as NDA Approval in
the U.S.
-6-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
1.50     “Naproxen” means that certain pharmaceutical compound with the chemical
name (S)-6-methoxy-(alpha)-methyl-2-naphthaleneacetic acid, including any ***.
 
1.51      “NDA” means a New Drug Application filed with the FDA as described in
21 CFR § 314.
 
1.52      “NDA Approval” means receipt of a letter from the FDA approving an
NDA.
 
1.53     “Net Sales” means with respect to any Product, the gross amounts
recognized by Licensee, its Sublicensees or its Affiliates from Third Party
customers for sales of a Product in the Territory, less the following deductions
made by Licensee (to the extent not already taken by Licensee in the Product
invoice or in amounts recognized), its Sublicensees or its Affiliates in
arriving at net sales as reported in the Licensee statutory accounts prepared in
accordance with IFRS:
 
(a)            actual credited allowances to such Third Party customers for
spoiled, damaged, rejected, recalled, outdated and returned Product and for
retroactive price reductions;
 
(b)            the amounts of trade and cash discounts actually granted to Third
Party customers, to the extent such trade and cash discounts are specifically
allowed on account of the purchase of such Product;
 
(c)            sales taxes, excise taxes and import/export duties actually due
or incurred in connection with the sales of a Product to any Third Party
customer;
 
(d)            allowances, adjustments, reimbursements, discounts, chargebacks
and rebates actually granted to Third Party customers (not in excess of the
selling price per unit of such Product);
 
(e)            other deductions from gross sales made in arriving at net sales
as reported in the Licensee statutory accounts; and
 
(f)             allowance for transportation costs, distribution expenses,
special packaging and related insurance charges in the amount of *** (***) of
the Net Sales calculated after applying the deductions of items (a)-(e) above.
 
Net Sales shall be calculated using Licensee’s internal audited systems used to
report such sales as adjusted for any of items (a)-(f) above not taken into
account in such systems.  Notwithstanding the foregoing, if Product is sold as a
Combination Product, the Net Sales used for the calculation of the royalties
under Section 8.1 (Royalties) shall be determined as follows:
 
A
x
Net Sales of the Combination Product, where:
A+B
 
A    =
Standard Sales Price of the ready-for-sale form of the Product if sold
separately from the Combination Product in question, in the Territory.
 
B     =
Standard Sales Price of the ready-for-sale form of a product containing the same
amount of the other therapeutically active ingredient(s) that is contained in
the Combination Product in question, in the Territory.

-7-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
If (a) the other therapeutically active ingredient(s) in such Combination
Product are not sold separately in the Territory, Net Sales shall be adjusted by
multiplying actual Net Sales of such Combination Product by the fraction A/C,
where C is the Standard Sales Price in the Territory of such Combination
Product, and (b) if a Product contained in the Combination Product is not sold
separately, Net Sales shall be calculated by multiplying actual Net Sales of
such Combination Product by the fraction (C-B)/C, where B is the Standard Sales
Price in the Territory of the other therapeutically active ingredient(s) in the
Combination Product and C is the Standard Sales Price in the Territory of the
Combination Product.  If both a Product in a Combination Product and a product
containing the other active ingredients in such Combination Product are not sold
separately, a market price for such Product and such other active ingredients
shall be negotiated by the Parties in good faith based upon the market price of
products that are comparable to such Product or such other active ingredients,
as applicable.  If the Product in the Combination Product is marketed in the
Territory, the Standard Sales Price of the Product in such Combination Product
for purposes of calculating the royalty payable to POZEN will be no less than
*** *** (***) of the Standard Sales Price of the Product sold outside of such
Combination Product in the Territory.
 
In addition, and notwithstanding the foregoing, if a Product is sold together
with other goods with or without a separate price for such Product (such group
of products including the Product a “Product Set”), then the Net Sales
applicable to the quantity of such Product included in any such transaction will
be calculated as follows:
 
A
x
Net Sales of the Product Set, where:
A+B
 
A    =
Standard Sales Price of the Product if sold separately from the Product set in
question, in the Territory.
 
B     =
The total of the Standard Sales Prices of all products in the Product Set other
than the Product, in the Territory.


 
1.54      “Nexium” means AstraZeneca AB’s and its Affiliates’ products
containing Esomeprazole as the sole active ingredient in any presentation form.
 
1.55      “Nexium Business” means AstraZeneca AB’s and its Affiliates’
development and commercialization activities pertaining to Esomeprazole and
Esomeprazole based products.
 
1.56     “NSAID” means any non-steroidal anti-inflammatory drug, the primary
mechanism of action of which is inhibition of cyclooxygenase, but excluding
acetyl salicylic acid (including salts and derivatives thereof).
-8-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
1.57      “Original Agreement” has the meaning set forth in the recitals.
 
1.58     “Patent Challenge” has the meaning set forth in Section 9.9.
 
1.59     “Patents” means (a) all patents and patent applications in any country
or supranational jurisdiction, and (b) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates and the like, and any provisional applications, of any such patents
or patent applications.
 
1.60    “Post-Approval Failure” means:  (a) a mandatory withdrawal or recall of
a Product by a Regulatory Authority, or (b) any voluntary withdrawal or recall
of a Product that arises from risks associated with a serious adverse health
consequence or death reported to a Regulatory Authority anywhere in the world. 
Notwithstanding the foregoing, any such recall that results primarily from
Licensee’s or its Affiliate’s or Sublicensee’s gross negligence, willful
misconduct, or failure to comply with Applicable Law in the Development,
Manufacture or Commercialization of a Product in the Territory shall not be
considered a Post-Approval Failure for purposes of this Agreement.
 
1.61     “POZEN House Marks” means any trademarks, trade names, domain names, or
other names or marks used or registered by POZEN or its Affiliates at any time
during the Term to identify itself.
 
1.62    “POZEN Invention” means any Invention that is conceived solely by one or
more employees, agents, or independent contractors of POZEN or its Affiliate(s).
 
1.63      “POZEN Product” means any product that combines a Gastroprotective
Agent and any NSAID in a single fixed combination dosage form, that would, if
made, used, sold, offered for sale, had made, imported or exported in the
Territory without a license from POZEN of the Licensed Patents, infringe one or
more Valid Claims of the Licensed Patents.
 
1.64      “Product” means: (a) any POZEN Product, and (b) any other product that
combines a Gastroprotective Agent and any NSAID in a single fixed combination
oral solid dosage form (with or without one or more additional therapeutically
active agents), which product is developed or commercialized by or for, invented
or acquired by, or comes under the Control of Licensee or its Affiliates during
the Term, but in each case excluding Duexis.  For the avoidance of doubt,
“Product” does not include any product containing acetyl salicylic acid
(including salts and derivatives thereof).
 
1.65     “Product Labeling” means (a) the full prescribing information for a
POZEN Product approved by the applicable Regulatory Authority in the Territory,
and (b) all labels and other written, printed or graphic information included in
or placed upon any container, wrapper or package insert used with or for the
POZEN Product in the Territory.
 
1.66      “Product Trademarks” means (a) the VIMOVO Trademarks and (b) any other
trademarks, trade dress (including packaging design), logos, slogans, domain
names and designs, whether or not registered in a country or territory, selected
by Licensee and used to identify or promote a POZEN Product, but excluding any
POZEN House Marks and Licensee House Marks.
-9-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
1.67     “Promotional Materials” means all sales representative training
materials and all written, printed, graphic, electronic, audio or video
presentations of information, including, without limitation, journal
advertisements, sales visual aids, formulary binders, reprints, direct mail,
direct-to-consumer advertising, internet postings, broadcast advertisements and
sales reminder aides (for example, note pads, pens and other such items)
intended for use or used by Licensee or its Affiliates in connection with any
promotion of the Initial POZEN Product hereunder in the Territory, but excluding
Product Labeling.
 
1.68      “PT” means Licensee’s product team operating pursuant to Licensee’s
instructions for product teams for the Initial POZEN Product in the Territory
with representatives of Licensee having expertise in the areas of research &
development, marketing, regulatory, intellectual property, finance, toxicology,
and other areas.
 
1.69     “PT Chair” will have the meaning set forth in Section 2.2.1 (PT).
 
1.70    “Regulatory Authority” means, in a particular country or jurisdiction,
any applicable government regulatory authorities involved in granting approval
to market or sell a Product, including any pricing and reimbursement approvals,
in such country or jurisdiction, including, (a) in the United States, the FDA,
and any successor government authority having substantially the same function,
(b) any non-United States equivalent thereof, and (c) in the EU, the European
Medicines Agency, or any successor agency thereto, and any national regulatory
authority in any EU country.
 
1.71  “Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, Marketing Approvals or other submissions made to
or with a Regulatory Authority that are necessary or reasonably desirable in
order to develop, manufacture, market, sell or otherwise Commercialize the
Initial POZEN Product in the Territory. Regulatory Materials include, without
limitation, INDs and NDAs, and amendments and supplements for any of the
foregoing, and applications for pricing and reimbursement approvals.
 
1.72     “ROW Agreement” has the meaning set forth in the recitals.
 
1.73      “ROW Party” has the meaning set forth in Section 7.4(b).
 
1.74      “Royalty Term” has the meaning set forth in Section 8.1.2 (Royalty
Term).
 
1.75     “Standard Sales Price” means, as reported by IMS (or ACNielsen in the
case of over-the-counter products) in the Territory, the average sales price for
the preceding Calendar Quarter for the Product or, in the case of a Combination
Product, the average sales price for the applicable presentation and dosage
strength of all marketed brands of the other therapeutically active
ingredient(s).  As used herein, “presentation” means the method of
administration of a pharmaceutical substance into the human body, including, but
not limited to, solid oral (including tablets, capsules, gelcaps, sachets and
caplets), other oral (including suspension and solution), parenteral (including
intramuscular, subcutaneous and intravenous), transdermal, suppository and
intranasal.
-10-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
1.76     “Sublicense Agreement” means any agreement under which Licensee grants 
a Third Party a sublicense, option or other right under the Licensed Technology
to make, use, have made, sell, offer for sale, import and export Products in the
Field of Use in the Territory.
 
1.77      “Sublicensee” means any Third Party that has entered into a Sublicense
Agreement.
 
1.78      “Term” has the meaning assigned to it in Section 12.2 (Term).
 
1.79      “Territory” means the United States.
 
1.80      “Third Party” means any entity other than POZEN, Licensee, or any of
their respective Affiliates.
 
1.81     “Third Party Royalties” means upfront, commercialization milestone,
royalty and any other similar payments paid by Licensee or any Licensee
Affiliate or Sublicensee to any Third Party in consideration for a license to a
Blocking Patent for the Development or Commercialization of POZEN Products in
the Territory.
 
1.82      “Three-Party Agreement” means that certain letter agreement of even
date herewith by and among AstraZeneca AB, POZEN and Horizon.
 
1.83     “Vimovo Trademarks” means the trademark VIMOVO and the other trademarks
and logos listed on Schedule 1.83 and any variations thereof.
 
1.84      “U.S.” or “United States” means the United States of America and its
possessions and territories.
 
1.85     “Valid Claim” means any claim of any issued and unexpired patent or a
patent application that has not been disclaimed or held invalid or unenforceable
by judgment or decree entered in any judicial proceeding that is not further
reviewable through the exhaustion of all permissible applications for rehearing
or review by a superior tribunal, or through the expiration of the time
permitted for such applications; provided, that any claim in a pending Patent
application that does not issue as a patent claim within *** (***) years after
the earliest priority date of such application will not be a “Valid Claim” until
such claim issues as a patent claim.
 
2.  COLLABORATION GOVERNANCE
 
2.1         Establishment.
 
2.1.1     Product Team.  Within twenty (20) days after the Amended and Restated
Effective Date, the Parties will appoint representatives to the PT in accordance
with the terms of this Section 2.1 and convene the first PT meeting.  The PT
will coordinate and oversee the Commercialization of the Initial POZEN Product
hereunder.  The purposes of the PT will be, with respect to the Initial POZEN
Product only, to develop Licensee’s marketing plans for the Initial POZEN
Product in the Territory.  The PT will have the membership and will operate by
the procedures set forth in Section 2.2 (Membership and Procedures).
-11-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
2.1.2     Joint Steering Committee  Promptly following the Amended and Restated
Effective Date, the Parties will create a joint steering committee (the “JSC”)
to provide strategic guidance to the PT in decisions pertaining to the Initial
POZEN Product in the Territory.  The purposes of the JSC will be to resolve
disputes of the PT.  The JSC will have the membership and will operate by the
procedures set forth in Section 2.2 (Membership and Procedures).
 
2.2         Membership and Procedures.
 
2.2.1     PT.
 
(a)      Membership.  In addition to members designated by Licensee, the PT
shall have up to three (3) representatives designated by POZEN, attending,
observing and participating in meetings of the PT at POZEN’s expense, such
representatives having the relevant experience and skill appropriate for service
on such team.  Attendance of POZEN representatives at PT meetings shall be
agenda-driven, as determined in the sole discretion of Licensee.  Licensee shall
be entitled to have as many representatives serve as members of the PT as it
desires.  POZEN may replace its representatives on the PT at any time upon
written notice to Licensee.  Licensee shall provide POZEN with office space at
its facilities for such representatives to facilitate such participation;
provided, that such representatives shall comply with all policies and
reasonable restrictions imposed by Licensee and provided to POZEN in writing. 
Upon prior written consent of Licensee, which consent will not be unreasonably
withheld, a reasonable number of employees, consultants, representatives or
advisors of POZEN who are not POZEN’s PT representatives may attend PT meetings
as observers; provided, that such persons shall comply with all policies and
reasonable restrictions imposed by Licensee and provided to POZEN in writing.
 
(b)     Chairpersons.  The product director designated by Licensee for the
Initial POZEN Product will chair the PT (“PT Chair”).
 
(c)    Meetings.  The PT will hold meetings when called by the PT Chair. 
Meetings may be held in person or by means of telecommunication (telephone,
video, or web conference).  Face-to-face PT meetings that require POZEN
attendance will be convened on an as-needed basis as mutually agreed by Licensee
and POZEN, but in any event, at least twice per annum.  The location of these
meetings, will be based on business requirements and determined by mutual
agreement between Licensee and POZEN.  Following any PT meeting, the PT Chair
will be responsible for preparing and issuing minutes of such meeting within
fifteen (15) Business Days thereafter.  When POZEN has participated in the
meeting, such minutes will not be finalized until a representative of the PT
designated by each Party has reviewed and confirmed the accuracy of such minutes
in writing.  If a disagreement regarding the accuracy of such minutes cannot be
resolved, the minutes will reflect such disagreement.
-12-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
2.2.2     JSC.
 
(a)       Membership.  Each Party will designate an equal number of
representatives, but in no event less than three (3) each, with appropriate
expertise to serve as members of the JSC.  Each Party may replace its
representatives on the JSC at any time upon written notice to the other Party.
 
(b)       Co-Chairpersons.  One of each Party’s representatives to the JSC will
be designated as a co-chairperson.  The co-chairpersons will be responsible for
calling meetings and preparing and circulating an agenda in advance of each
meeting, and preparing minutes of each meeting.
 
(c)      Meetings.  The JSC will hold meetings at least once every Calendar
Quarter, or more frequently as the Parties may agree with at least two meetings
held in person annually.  Subject to the preceding sentence, meetings may be
held in person at locations to be determined by the mutual agreement of the
Parties or by means of telecommunication (telephone, video, or web
conferences).  Following any JSC meeting, the co-chairpersons will be
responsible for preparing and issuing minutes of such meeting within fifteen
(15) Business Days thereafter.  Such minutes will not be finalized until a
representative of each Party has reviewed and confirmed the accuracy of such
minutes in writing.  If a disagreement regarding the accuracy of such minutes
cannot be resolved, the minutes will reflect such disagreement.
 
2.2.3     Limitations of Powers.  The PT and JSC will have only such powers as
are specifically delegated to them hereunder and will not be a substitute for
the rights of the Parties.  Without limiting the generality of the foregoing,
the PT and JSC will not have any power to amend this Agreement.  Any amendment
to the terms and conditions of this Agreement may only be implemented pursuant
to Section 15.6 (Entire Agreement; Modifications) below.
 
2.2.4     Expenses.  Each Party will be responsible for all of its own expenses
of participating in the PT and JSC.
 
2.3         Decision-Making.
 
2.3.1     PT Decisions.  Subject to the terms of this Section 2.3
(Decision-Making), the PT will act by decision of the PT Chair.  If a POZEN
representative objects to any decision, then such dispute will be referred to
the JSC.
 
2.3.2            JSC Decisions.  Subject to the terms of this Section 2.3
(Decision-Making), the JSC will take action by unanimous vote with each Party
having a single vote, irrespective of the number of representatives actually in
attendance at a meeting, or by a written resolution signed by the designated
representatives of each of the Parties.  If the JSC fails to reach unanimous
consent on a particular matter within *** (***) Business Days of POZEN having
requested a formal vote on such matter (or any earlier period mutually agreed to
by the Parties if a delay may reasonably be anticipated to have an adverse
effect on the Commercialization of the Initial POZEN Product in the Territory),
then such dispute will be subject to the resolution procedures described in
Section 2.3.3 (Dispute Resolution) below.
-13-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
2.3.3     Dispute Resolution.  In the event of any dispute in the JSC that is
not resolved pursuant to the terms of Section 2.3.2 (JSC Decisions), either
Party may provide written notice of such failure (a “Notice of Disagreement”) to
the Chief Executive Officer of the other Party (or his or her designee).  The
Chief Executive Officers or designees of each of the Parties will meet at least
once in person or by means of live telecommunication (telephone, video, or web
conferences) to discuss the matter on which the JSC failed to reach unanimous
consent and use their good faith efforts to resolve the matter within *** (***)
Business Days after receipt of the Notice of Disagreement by the applicable
Chief Executive Officer of a Party.  If any such disagreement is not resolved by
the Chief Executive Officers or designees within such *** (***) Business Day
period, then the Chief Executive Officer or designee of Licensee will have the
final decision-making authority with respect to disagreement relating to any and
all matters.
 
2.3.4      Limitation. Notwithstanding this Section 2.3 (Decision-Making), any
dispute regarding the interpretation of this Agreement, the performance or
alleged nonperformance of a Party’s obligations under this Agreement, or any
alleged breach of this Agreement will be resolved in accordance with the terms
of Section 15.4 (Governing Law; Dispute Resolution).
 
2.4        Operating Principles.  Promptly after the Amended and Restated
Effective Date, the Parties will agree in writing on operating principles to
guide the conduct of the PT and JSC.  To the extent there is any conflict
between such operating principles and the terms and conditions of the Agreement,
then the Agreement will control.
 
3.   [INTENTIONALLY OMITTED]
 
4.  REGULATORY MATTERS
 
4.1         Responsibilities.  Licensee shall have the sole right at its own
expense to (a) seek any Marketing Approval for Products in the Territory,
including Marketing Approval for claims not obtained in the initial NDA Approval
for the Initial POZEN Product, and (b) prepare or make any filings or
submissions to, or otherwise communicate with, any Regulatory Authority in the
Territory regarding Products.  For clarity, Licensee shall own all Marketing
Approvals and Regulatory Materials pertaining to Products in the Territory.
Without limiting the foregoing, as owner of the NDA Approval for the Initial
POZEN Product, Licensee will be the sole owner of all data exclusivity
protection related to the Initial POZEN Product in the Territory as provided by
Applicable Law.
 
4.2        Access to Filings.  Licensee and its Affiliates will have the right
of cross-reference to all NDAs or other filings made by or on behalf of POZEN
for the purpose of prosecuting Marketing Approval applications for Products in
the Territory, and POZEN and its Affiliates will, or will use reasonable efforts
to cause their licensees to, take all such reasonable actions to allow such
cross-reference.
 
4.3         Interactions with Regulatory Authorities.
 
4.3.1     Consultation.  Each Party will consult with the other Party regarding
(and provide copies of materials prior to any submission to a Regulatory
Authority and materials after receipt from a Regulatory Authority), and keep
such other Party reasonably and regularly informed of, the status of the
preparation of all Regulatory Materials in the Territory, review of such
materials by the relevant Regulatory Authority in the Territory, and Marketing
Approvals received for the Initial POZEN Product in the Territory.
-14-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
4.3.2     Communications.  Except as may be required by Applicable Law, only
Licensee will communicate regarding POZEN Products, including the Initial POZEN
Product, with any Regulatory Authority in the Territory.  If POZEN is required
to make such a communication by a Regulatory Authority, then POZEN will ***.
 
4.4         Exchange of Know-How; Information Sharing.  As of the Amended and
Restated Effective Date, each Party has provided to the other Party copies of
all Know-How in its possession relating to the Initial POZEN Product, including,
without limitation, procedures, formulations, manufacturing reports,
pre-clinical and clinical protocols and data, regulatory filings, and toxicology
reports with respect to the Initial POZEN Product, including any final versions
of any study reports and any drafts outstanding of any study reports, all to the
extent reasonably required for a Party to perform its obligations under this
Agreement.  Each Party will provide to the other Party copies of any Know-How
that comes into its possession on or after the Amended and Restated Effective
relating to the Initial POZEN Product, including, without limitation,
procedures, formulations, manufacturing reports, pre-clinical and clinical
protocols and data, regulatory filings, and toxicology reports with respect to
the Initial POZEN Product, including any final versions of any study reports and
any drafts then-outstanding of any study reports, all to the extent reasonably
required for a Party to perform its obligations under this Agreement.  In
addition, each Party will provide the other Party, in a timely manner, with
copies of, and all information received by it pertaining to, notices, questions,
actions and requests from or by Regulatory Authorities with respect to the
Initial POZEN Product in the Territory, or the testing, Manufacture, packaging,
distribution or facilities in relation thereto, including any notices of
non-compliance with laws in connection with the Initial POZEN Product (e.g.,
warning letters or other notices of alleged non-compliance), audit notices,
notices of initiation by Regulatory Authorities of investigations, inspections,
detentions, seizures or injunctions concerning the Initial POZEN Product (or its
manufacture, distribution, or facilities connected thereto), notice of violation
letters (i.e., an untitled letter), warning letters, service of process or other
inquiries. Except as otherwise set forth in this Agreement or to comply with
Applicable Law, ***.
 
4.5        Regulatory Audits.  If a Regulatory Authority in the Territory
desires to conduct an inspection or audit of a Party’s facility, or a facility
under contract with a Party, with regard to a POZEN Product, then such Party
will promptly notify the other Party and permit and cooperate with such
inspection or audit, and will cause the contract facility to permit and
cooperate with such Regulatory Authority and such other Party during such
inspection or audit.  Licensee will have the right upon request (which request
shall not be unreasonably withheld) to have a representative observe such
inspection or audit with respect to a POZEN facility, or a facility under
contract with POZEN.  Following receipt of the inspection or audit observations
of such Regulatory Authority (a copy of which the audited Party will immediately
provide to the other Party), the audited Party will prepare the response to any
such observations, and will provide a copy of such response to the other Party. 
The audited Party agrees to conform its activities under this Agreement to any
commitments made in such a response, except to the extent it believes in good
faith that such commitments violate Applicable Laws.
-15-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
4.6         Adverse Event Reporting.
 
4.6.1     Licensee will maintain and will be the recognized holder of the safety
database for AE and SAE reports related to POZEN Products in the Territory. 
Direct access to this database will not be granted to POZEN.  Upon request, all
reasonable assistance will be provided by either Party in responding to safety
inquiries in the Territory.
 
4.6.2     Each Party shall keep the other Party informed of notification of any
action by, or notification or other information which it receives (directly or
indirectly) from any Regulatory Authority in the Territory which: (i) raises any
material concerns regarding the safety or efficacy of the Initial POZEN Product;
(ii) indicates or suggests a potential material liability for either Party to
Third Parties arising in connection with the Initial  POZEN Product; (iii) is
reasonably likely to lead to a “Dear Doctor” letter, recall or market withdrawal
of the Initial  POZEN Product; (iv) relates to the Initial POZEN Product,
Regulatory Materials, Promotional Materials, samples, package inserts, the
indications, labeling, expedited and periodic Adverse Event Reports, medical
inquiries, Initial POZEN Product complaints, this Agreement, or (v) is otherwise
important to the Development and/or Commercialization of the Initial POZEN
Product.
 
4.7        Records and Reports.  Each Party will retain all records required by
Applicable Law to be maintained in connection with such Party’s performance of
Development activities under this Agreement.
 
5.  DEVELOPMENT AND COMMERCIALIZATION
 
5.1      Development and Commercialization.  As between the Parties, Licensee
will be solely responsible for the Development and Commercialization of POZEN
Products in the Territory during the Term.
 
5.2       Regulatory Obligations.  Licensee will own and maintain all regulatory
filings and Marketing Approvals in the Territory for POZEN Products, including
all INDs and NDAs for the Initial POZEN Product.  As between the Parties, but
subject to ***, Licensee will be solely responsible for all activities in
connection with maintaining Marketing Approvals required for the
Commercialization and manufacture of POZEN Products in the Territory, including
communicating and preparing and filing all reports (including Adverse Event
reports) with the applicable Regulatory Authorities in the Territory.
 
5.3        Performance; Diligence.  Licensee will use Diligent Efforts to
Commercialize a POZEN Product in the Territory.  The foregoing Diligent Efforts
requirement will apply only to one POZEN Product in the Territory, irrespective
of the number of POZEN Products Licensee elects to Develop and Commercialize,
and Licensee may elect to fulfill its Diligent Efforts obligation in the
Territory in respect to any POZEN Product of its choice in the exercise of its
reasonable and good faith judgment. Licensee will have the right to Develop and
Commercialize Products during the Term in the Territory, for so long as Licensee
is using Diligent Efforts to Commercialize at least one POZEN Product in
accordance with this Section 5.3, it being understood that the Parties intend
for Licensee to focus its initial efforts on the Commercialization of the
Initial POZEN Product in the Territory.
-16-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
5.4        Threatened Removal.  In the event that any governmental authority
threatens or initiates any action to remove any POZEN Product from the market in
the Territory, Licensee will promptly notify POZEN of such communication.  Any
voluntary recall or withdrawal of any POZEN Product in the Territory will be at
Licensee’s sole discretion and expense.  Before Licensee initiates a recall or
withdrawal in the Territory, the Parties will promptly and in good faith discuss
the reasons therefor; provided, that such discussions do not delay the recall or
withdrawal.  In the event of any recall or withdrawal of any POZEN Product in
the Territory, Licensee will implement any necessary action, with assistance
from POZEN as reasonably requested by Licensee.
 
5.5       Compliance.  Each Party will comply with all Applicable Laws relating
to activities performed or to be performed by such Party (or its Affiliates or
contractors) under or in relation to the Commercialization of the Initial POZEN
Product in the Territory pursuant to this Agreement.  Each Party represents,
warrants and covenants to the other Party that as of the Effective Date and
during the Term, such Party and its Affiliates have adequate policies and
procedures in place: (i) to ensure their compliance with such laws; (ii) to
bring any non-compliance therewith by any of the foregoing entities to its
attention; and (iii) to promptly remedy any such non-compliance.
 
5.6        Branding; Trademarks; Domain Names; Trade Dress; Logos.
 
5.6.1      Responsibilities.  As between the Parties, Licensee will select all
Product Trademarks for use on or in connection with POZEN Products in the
Territory, will be the sole owner of the Product Trademarks in the Territory
and, except with respect to the Vimovo Trademarks, which are addressed in the
last sentence of this Section 5.6.1, will be responsible for the filing,
prosecution, maintenance and defense of all registrations of the Product
Trademarks in the Territory, and will be responsible for the payment of any
costs relating to filing, prosecution, maintenance and defense of the Product
Trademarks in the Territory.  The Parties acknowledge and agree that AstraZeneca
AB (or its Affiliate) is the sole owner of any Vimovo Trademark that may be used
by Licensee in connection with POZEN Products in the Territory pursuant to a
separate agreement between Licensee and AstraZeneca AB, and that the filing,
prosecution, maintenance and defense of all registrations of the Vimovo
Trademarks in the Territory shall be governed by the terms of such separate
agreement.
 
5.6.2      Use.  Licensee will use the Product Trademarks in connection with the
Commercialization of POZEN Products hereunder.  The packaging, Promotional
Materials and Product Labeling for POZEN Products will carry the POZEN House
Marks only if and to the extent required by Applicable Law.
 
5.6.3      Licensee Marks.  Licensee reserves all rights in the Licensee House
Marks.  POZEN acknowledges Licensee’s exclusive right, title and interest in and
to such trademarks and acknowledges that nothing herein will be construed to
accord to POZEN any rights in such trademarks.  POZEN agrees not to use or file
any application to register any trademark or trade name that is confusingly
similar to any Product Trademarks or Licensee House Mark.
-17-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
5.6.4     POZEN Marks.  POZEN reserves all rights in the POZEN House Marks not
expressly granted to Licensee in this Agreement.  Licensee acknowledges POZEN’s
exclusive right, title and interest in and to the POZEN House Marks and
acknowledges that nothing herein will be construed to accord to Licensee any
rights in such trademarks except as expressly provided herein.  Licensee further
acknowledges that its use of the POZEN House Marks will not create in Licensee
any right, title or interest in such trademarks, and that all use of such
trademarks and the goodwill generated thereby will inure solely to the benefit
of POZEN.  Licensee agrees not to use or file any application to register any
trademark or trade name that is confusingly similar to any POZEN House Mark.
 
5.6.5     Promotional Materials.  As between the Parties, Licensee will own all
right, title and interest in and to any Promotional Materials created by or on
behalf of Licensee (or its Affiliates) relating to POZEN Product in the
Territory, but excluding the POZEN House Marks.  The PT will approve a standard
template for use of the POZEN House Marks in Promotional Materials, and Licensee
will use the POZEN House Marks in accordance with approved template.
 
5.7        Commercial Supply.  Licensee will be solely responsible, at its own
expense, for the Manufacture and supply of Licensee’s entire requirements of
supplies of POZEN Product for Commercialization in the Territory.
 
6.  [INTENTIONALLY OMITTED]
 
7.  LICENSES
 
7.1         Licensed Technology.  Subject to the terms and conditions of this
Agreement, POZEN hereby grants to Licensee an exclusive (including with regard
to POZEN and its Affiliates), royalty-bearing license, with the right to grant
sublicenses as described in Section 7.3 (Sublicenses), under the Licensed
Technology to make, use, have made, sell, offer for sale, import and export
Products in the Field of Use in the Territory.  For the avoidance of doubt,
Licensee shall have no license or other right under the Licensed Technology to
make, use, have made, sell, offer for sale, import, and export any product
containing acetyl salicylic acid (including salts and derivatives thereof).
 
7.2       Trademarks.  Subject to the terms and conditions set forth in this
Agreement, POZEN hereby grants to Licensee a license to use the POZEN House
Marks in connection with the Commercialization of POZEN Products in the Field of
Use in the Territory.
 
7.3        Sublicenses.  Licensee may grant a sublicense, option to sublicense,
or any other right relating to any Licensed Technology to any of its Affiliates
without the right to grant further sublicense rights to any Third Party. 
Licensee may grant a sublicense, option to sublicense, or any other right
relating to any Licensed Technology to any Third Party solely as provided in
this Section 7.3 (Sublicenses).  Licensee may enter into Sublicense Agreements
only with POZEN’s prior consent.  In order for rights under Licensed Technology
to be validly granted to a Sublicensee, the Sublicense Agreement with such
Sublicensee must be consistent with the following terms and conditions of this
Agreement, and will include provisions for the benefit of POZEN corresponding to
Section 11 (Confidentiality), 14 (Limitation of Liability), 8.2 (Payments and
Sales Reporting), and 8.3 (Records; Audit).   Except as set forth in that
certain side letter agreement between POZEN and AstraZeneca AB dated September
16, 2013, (a) Licensee will use Diligent Efforts to (i) procure the performance
by any Sublicensee of the terms of each such Sublicense Agreement, and (ii)
ensure that any Sublicensee will comply with the applicable terms and conditions
of this Agreement and (b) Licensee hereby guarantees the performance of its
Affiliates and Sublicensees that are sublicensed as permitted herein, and the
grant of any such sublicense will not relieve Licensee of its obligations under
this Agreement, except to the extent they are satisfactorily performed by such
Affiliate or Sublicensee.  Notwithstanding the foregoing, Licensee will have the
right to sell POZEN Products through any distributors or sub-distributors of its
choice, without the need to obtain prior consent from POZEN, in carrying out its
Commercialization activities under this Agreement.
-18-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
7.4         Reservation of Rights; No Implied Licenses.
 
(a)       POZEN retains rights under the Licensed Technology to the extent
necessary to perform its obligations under this Agreement.  Except for the
rights specifically granted in this Agreement, POZEN reserves all rights to the
Licensed Technology.  No implied licenses are granted under this Agreement.  In
particular POZEN is not by this Agreement, by implication or otherwise, granted
any license or other right relating to Esomeprazole, Nexium or the Nexium
Business or any Esomeprazole based products or any products containing acetyl
salicylic acid (including salts and derivatives thereof) or any right in
relation to any patent, trademark or other intellectual property right belonging
to Licensee  or any of its Affiliates, and likewise Licensee is not by this
Agreement, by implication or otherwise, granted any license or other right under
the Licensed Technology relating to any products containing acetyl salicylic
acid (including salts and derivatives thereof) or any right in relation to any
patent, trademark or other intellectual property right belonging to POZEN or any
of its Affiliates, in each case, except as expressly set forth in this
Agreement.
 
(b)        Licensee understands that POZEN has retained rights to the Products
outside the Territory and has licensed such rights to a Person under the ROW
Agreement (the “ROW Party”).
 
7.5        Restrictive Covenant.  Licensee hereby covenants and agrees not to
use any Licensed Technology, nor grant any Third Party any license or right
under any Licensed Technology, other than as expressly permitted in this
Agreement.  The Parties agree that nothing in this Agreement restricts or
prohibits Licensee from by itself or with Third Parties exploiting any products,
including without limitation any products containing non-steroidal
anti-inflammatory drugs (e.g., acetyl salicylic acid and esters and derivatives
thereof); provided, that Licensee shall not use or practice Licensed Technology
in connection with the development, manufacture or commercialization of any
product that is not a Product, and nothing requires Licensee to compensate POZEN
if Licensee so exploits such products.
 
8.  FINANCIAL TERMS
 
8.1         Royalties.
-19-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
8.1.1     Royalty Rate.  Subject to the terms and conditions of this Agreement,
Licensee will pay to POZEN royalties based on the aggregate annual Net Sales of
Products sold by Licensee, its Affiliates or Sublicensees, at the rate of 10% of
aggregate Net Sales of Products sold in the Territory.
 
8.1.2     Royalty Term.  Licensee acknowledges that it will continue to enjoy
substantial benefit from its license under, and the transfer to Licensee of
certain elements of, the Licensed Technology pursuant to this Agreement
(including the Licensed Know-How and the regulatory data to be provided to
Licensee pursuant to this Agreement) as well as from Licensee’s own development
of technology derived from the practice of such license and Licensee’s use of
such Licensed Technology, even after expiration of all Valid Claims of the
Licensed Patents covering the composition of matter, manufacture, use or sale of
POZEN Product in the Territory. Accordingly, subject to the terms of Section
8.1.3 (Rate Step Down for Competing Product Entrants), Licensee’s royalty
payment obligations under this Section 8.1 (Royalties) will commence upon First
Commercial Sale of a Product in the Territory and will expire upon the later
of:  (i) expiration of the last-to-expire Valid Claim of the Licensed Patents
that, but for the licenses granted in this Agreement, would be infringed by the
sale of such Product in the Territory, and (ii) ten (10) years after the First
Commercial Sale of such Product in the Territory (such period ending at the
later of the periods set forth in clause (i) and (ii) above, the “Royalty
Term”).
 
8.1.3     Rate Step Down For Competing Product Entrants. With respect to any
particular Product in the Territory, if in any Calendar Quarter there is a
Market Reduction of such Product (based on prescription market data published by
IMS Health, Scott-Levin, or such other industry standard source as the Parties
may agree), then the royalty rates which would otherwise apply to Net Sales of
such Product during such Calendar Quarter will be reduced to *** percent
(***%).  Such reduced royalty rates will continue in effect, on a
Product-by-Product basis, until expiration of the applicable Royalty Term.  As
used in this Section 8.1.3, the term “Market Reduction” of a Product in a
Calendar Quarter occurs when (i) the cumulative share achieved by Competing
Products for such Product commercialized by Third Parties in such *** of the ***
in the *** of the ***in the Territory of the Product and Competing Products and
(ii)the sale *** of the Products *** in such are reduced by *** to the *** in
which the *** of a Competing Product occurred.  The example set forth in
Schedule 8.1.3 illustrates the application of this Section 8.1.3.
 
8.1.4      Third Party Payments.  If Licensee or a Sublicensee determines that a
license to certain Third Party technology is reasonably necessary for the
successful Development, Manufacture or Commercialization of a Product in the
Territory, then Licensee will notify POZEN in writing of such determination. 
The Parties will consult in good faith regarding the need for such Third Party
technology and, subject to POZEN’s consent (not to be unreasonably withheld,
conditioned or delayed), Licensee (or Sublicensee, if applicable) will negotiate
the terms on which such a Third Party license would be granted to Licensee and
will serve as the primary point of contact with the applicable Third Party
licensor following the execution of the license agreement.  The royalties
required to be paid by Licensee with respect to a Product pursuant to Section
8.1 (Royalties) shall be subject to a reduction by Licensee in an amount equal
to *** (***%) of the amount of *** that are *** under such *** in the *** for
the *** of such *** during the *** provided, that (i) *** of the *** of such ***
pursuant to *** for such ***, and (ii) if such *** is a *** (i.e., *** for such
***).  For clarity, and notwithstanding anything to the contrary in this
Agreement, AstraZeneca AB and its Affiliates shall be solely responsible for any
Third Party payment obligations it may have to Merck & Co., Inc. or its
affiliates, without any offset or deduction. Any amount of Third Party Royalties
that may, pursuant to the preceding paragraph be used to reduce royalties due
hereunder, in any Calendar Quarter, but are not so used as a result of the
limitation described in clause (i) of this paragraph may be carried over and
used for further reduction in any succeeding royalty payment due for such
Product.
-20-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
8.1.5     ***.
 
8.2         Payments and Sales Reporting.
 
8.2.1     Sales Reporting.  Licensee will provide POZEN, within *** *** (***) of
the end of each Calendar Quarter, with a report setting forth, on a
Product-by-Product basis, the amount of gross sales of each Product in the
Territory, a calculation of Net Sales and a calculation of the amount of royalty
payment due on such Net Sales, provided that Licensee shall use reasonable
efforts to provide such report as soon as practicable to accommodate POZEN’s SEC
filing requirements and to provide such reports in a shorter time period than
the periods specified above if Licensee has such reports available for its own
internal purposes.  If any payment reduction is claimed by Licensee under this
Agreement from the full royalty rates set forth in Section 8.1 (Royalties), then
the report will set forth in detail the claimed reduction and the related facts.
 
8.2.2      Payment Timing.  Licensee will make royalty payments to POZEN within
*** (***) days of the last day of each Calendar Quarter for which such payments
are due under Section 8.1 (Royalties).
 
8.2.3     Payment Method.  All amounts due hereunder will be paid in United
States Dollars by wire transfer in immediately available funds to the following
account, or such other account as may be designated in writing by POZEN:
 
Receiving bank name:
***
Receiving bank address:
***
ABA routing number (1):
***    (1) - required for domestic transfers
SWIFT BIC address (2):
***   (2) - required for international transfers
For credit to the account of:
POZEN Inc.
For credit to account number:
***



8.2.4      Currency.  All payments required under this Article 8 shall be made
in U.S. Dollars.
 
8.2.5      Late Payments.  If a Party does not receive payment of any sum due to
it on or before the due date, simple interest will thereafter accrue on the sum
due to such Party until the date of payment at the per annum rate of *** percent
(***%) over the then-current *** quoted by Citibank in New York City, or the
maximum rate allowable by Applicable Law, whichever is lower.
-21-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
8.3         Records; Audit.  Licensee will maintain complete and accurate
records in sufficient detail to permit POZEN to confirm the accuracy of the
calculation of payments under this Agreement.  Upon reasonable prior notice,
such records will be available during regular business hours of Licensee for a
period of *** (***) calendar years following the year in which such records were
created, for examination at POZEN’s expense, and not more often than once each
calendar year, by an independent certified public accountant selected by POZEN
and reasonably acceptable to Licensee, for the sole purpose of verifying the
accuracy of the financial reports furnished by Licensee pursuant to this
Agreement.  Any such auditor will not disclose Licensee’s Confidential
Information, except to the extent such disclosure is necessary to verify the
accuracy of the financial reports furnished by Licensee or the amount of
payments due by Licensee under this Agreement.  Any amounts shown to be owed but
unpaid will be paid within *** (***) days from the accountant’s report, plus
interest (as set forth in Section 8.2.5 (Late Payments)) from the original due
date.  Any amounts determined to be overpaid will be refunded within *** (***)
days from the accountant’s report.  POZEN will bear the full cost of such audit
unless such audit discloses an underpayment of the amount actually owed during
the applicable calendar year of more than *** percent (***%), in which case
Licensee will bear the full cost of such audit.
 
8.4         Taxes.
 
8.4.1     General.  The royalties, milestones and other amounts payable by one
Party to the other Party pursuant to this Agreement or the Three-Party Agreement
(“Payments”) shall not be reduced on account of any taxes unless required by
Applicable Law.  The Party receiving any Payment shall be responsible for paying
any and all taxes (other than withholding taxes or deduction of tax at source
required by Applicable Law to be paid by the paying Party) levied on account of,
or measured in whole or in part by reference to, any Payments it receives.  The
paying Party shall deduct or withhold from the Payments any taxes that it is
required by Applicable Law to deduct or withhold.  Notwithstanding the
foregoing, if the Party receiving payment is entitled under any applicable tax
treaty to a reduction of rate of, or the elimination of, applicable withholding
tax, it may deliver to the paying Party or the appropriate governmental
authority (with the assistance of the paying Party to the extent that this is
reasonably required and is expressly requested in writing) the prescribed forms
necessary to reduce the applicable rate of withholding tax or to relieve the
paying Party of its obligation to withhold tax, and the paying Party shall apply
the reduced rate of withholding tax, or dispense with withholding tax, as the
case may be, provided that the paying Party has received evidence, in a form
satisfactory to the paying Party, of the other Party’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least *** (***) days prior to the time that the Payments are
due.  If, in accordance with the foregoing, the paying Party withholds any
amount, it shall pay to the other Party the balance when due, make timely
payment to the proper taxing authority of the withheld amount, and send to the
other Party proof of such payment within *** (***) days following that payment.
 
8.4.2     Indirect Taxes.  Notwithstanding anything contained in Section 8.4.1
(General), this Section 8.4 2 (Indirect Taxes) shall apply with respect to
Indirect Taxes.  All Payments are exclusive of Indirect Taxes.  If any Indirect
Taxes are chargeable in respect of any Payments, the paying Party shall pay the
Indirect Taxes at the applicable rate in respect of any such Payments following
the receipt of an Indirect Taxes invoice in the appropriate form issued by the
Party receiving Payments in respect of those Payments, such Indirect Taxes to be
payable on the due date of the payment of the Payments to which such Indirect
Taxes relate.
-22-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
9.  INTELLECTUAL PROPERTY
 
9.1         Prosecution and Maintenance of Licensed Patents.  POZEN will be
responsible for the preparation, filing, prosecution and maintenance of the
Licensed Patents (other than Joint Patents), at its own expense.  POZEN will
provide a copy of all proposed filings at least *** (***) days in advance of the
filing date and will consider in good faith the requests and suggestions of
Licensee with respect to filing and prosecuting the Licensed Patents and will
keep Licensee promptly informed of progress with regard to the preparation,
filing, prosecution and maintenance of Licensed Patents.  In the event that
POZEN desires to abandon any Licensed Patent, POZEN will provide reasonable
prior written notice to Licensee of such intention to abandon (which notice
will, in any event, be given no later than *** (***) days prior to the next
deadline for any action that may be taken with respect to such Licensed Patent
with the U.S. Patent & Trademark Office), and Licensee will have the right to
assume responsibility for such Licensed Patent.  For clarity, any Patent with
Valid Claims solely directed to any product containing acetyl salicylic acid
(including salts and derivatives thereof) is not a Licensed Patent; therefore,
Licensee will have no right to assume responsibility for such Patent as provided
under this Section 9.1 should Pozen decide to abandon such Patent.
 
9.2        Prosecution and Maintenance of Joint Patents.  Licensee will be
responsible for the preparation, filing, prosecution and maintenance of Joint
Patents, at its own expense.  Licensee will provide to POZEN a copy of all
proposed filings at least *** (***) days in advance of the filing date and will
consider in good faith the requests and suggestions of POZEN with respect to
filing and prosecuting the Joint Patents and will keep POZEN promptly informed
of progress with regard to the preparation, filing, prosecution and maintenance
of Joint Patents.  In the event that Licensee desires to abandon any Joint
Patent, Licensee will provide reasonable prior written notice to POZEN of such
intention to abandon (which notice will, in any event, be given no later than
*** (***) days prior to the next deadline for any action that may be taken with
respect to such Joint Patent with the U.S. Patent & Trademark Office), and POZEN
will have the right to assume responsibility for such Joint Patent.
 
9.3        Ownership of Inventions.  Inventorship of Inventions will be
determined in accordance with the rules of inventorship under United States
patent laws.  Subject to the licenses granted under this Agreement, as between
the Parties, Licensee will own all Licensee Inventions, POZEN will own all POZEN
Inventions, and Joint Inventions will be owned jointly by Licensee and POZEN;
provided, however, that during the Term of this Agreement: (i) neither POZEN nor
Licensee shall *** other than as expressly provided in this Agreement, including
Section 7.1 (Licensed Technology), without the consent of the other Party, which
consent shall not be unreasonably withheld, conditioned or delayed, and (ii)
neither Party shall assign, pledge, encumber, license or otherwise transfer any
of its rights in any Joint Invention or Joint Patent without the other Party’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.  Upon any expiration or termination of this Agreement,
each Party will have the right to exploit, license and grant rights to
sublicense each such Joint Invention and Joint Patent, without any duty of
accounting to the other Party, and each Party hereby consents, and agrees to
consent, without payment of any further consideration or royalty, to the Joint
Party’s exploitation and licensing of said Joint Party’s interest in such Joint
Invention or Joint Patent to Third Parties; provided, that nothing in this
Section 9.3 gives either Party any right or license under any intellectual
property rights Controlled by the other Party other than Joint Inventions and
Joint Patents, regardless of whether such rights are necessary in order to
exploit the Joint Inventions and Joint Patents pursuant to this Section 9.3. 
The Parties acknowledge and agree that AstraZeneca AB owns all AstraZeneca
Inventions (as defined in the Original Agreement) conceived under the Original
Agreement in the performance of activities undertaken pursuant to the Original
Agreement solely by employees, agents, or independent contractors of AstraZeneca
AB, its Affiliates or sublicensees prior to the Amended and Restated Effective
Date.
-23-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
9.4        Disclosure.  Each Party will promptly disclose to the other Party in
writing, and will cause its Affiliates, agents, and independent contractors to
so disclose to the other Party, the conception and reduction to practice of any
Invention.
 
9.5        Cooperation.  Each Party acknowledges the importance of securing and
maintaining effective patent protection for the Licensed Technology and Joint
Patents.  Each Party agrees to cooperate fully in the preparation, filing,
prosecution and maintenance of the Licensed Patents and Joint Patents and in the
obtaining and maintenance of any patent extensions, supplementary protection
certificates and the like with respect to the Licensed Patents and Joint
Patents.  Such cooperation includes, but is not limited to: (a) executing all
papers and instruments, or requiring its employees or contractors, to execute
such papers and instruments, so as to effectuate the ownership of Inventions set
forth in Section 9.3 (Ownership of Inventions), and Patents in the Territory
claiming or disclosing such Inventions, and to enable the other Party to apply
for and to prosecute patent applications in the Territory; and (b) promptly
informing the other Party of any matters coming to such Party’s attention that
may affect the preparation, filing, prosecution or maintenance of any such
patent applications.
 
9.6         Enforcement of Licensed Patents.
 
9.6.1      Infringement by Third Parties.  Licensee and POZEN will each, within
*** (***) Business Days of learning of any alleged or threatened infringement of
the Licensed Patents or Joint Patents, notify the other Party in writing.  ***
will have the first right, but not the obligation, to prosecute any such
infringement.  If ***  does not commence an infringement action against the
alleged or threatened infringement (i) within *** (***) days following the
detection of the of alleged infringement, or (ii) *** (***) Business Days 
before the time limit, if any, set forth in appropriate laws and regulations for
filing of such actions, whichever comes first, then ***  will so notify ***
promptly, and *** may commence litigation with respect to the alleged or
threatened infringement at its own expense.  For clarity, any Patent with Valid
Claims solely directed to any product containing acetyl salicylic acid
(including salts and derivatives thereof) is not a Licensed Patent; therefore,
***  will have no right to prosecute any infringement of such Patent under this
Section 9.6.1.  Notwithstanding anything in this Section 9.6.1 to the contrary,
***  shall not have the right to prosecute an infringement action under this
Section 9.6.1 unless such action involves a Product.
-24-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
9.6.2     Challenge by Third Parties.  Licensee and POZEN will each notify the
other Party in writing within *** (***) Business Days of learning of any alleged
or threatened opposition, reexamination request, action for declaratory
judgment, nullity action, interference or other attack upon the validity, title
or enforceability of the Licensed Patents or Joint Patents by a Third Party. 
***  will have the first right, but not the obligation, to defend any such
challenge.  If *** does not commence Diligent Efforts to defend against the
alleged or threatened challenge (i) within *** (***) days following the
detection of the alleged challenge, or (ii) *** (***) Business Days before the
time limit, if any, set forth in appropriate laws and regulations for making a
filing in defense of such a challenge, whichever comes first, then *** will so
notify *** promptly, and *** may take action with respect to the alleged or
threatened challenge at its own expense.  For clarity, any Patent with Valid
Claims solely directed to any product containing acetyl salicylic acid
(including salts and derivatives thereof) is not a Licensed Patent; therefore,
*** will have no right to defend any challenge of such Patent under this Section
9.6.2.

 
9.6.3      Cooperation.  In the event a Party brings an infringement action
pursuant to Section 9.6.1 (Infringement by Third Parties), the other Party will
cooperate fully, including, if required to bring such action, the furnishing of
a power of attorney or to join such action as a necessary party, executing all
papers and instruments, or requiring its employees or contractor, to execute
such papers and instruments, so as to successfully prosecute any such actions. 
Neither Party will have the right to settle any patent infringement litigation
under this Section 9.6.3 (Cooperation) in a manner that could be reasonably
expected to diminish the rights or interest of the other Party, or adversely
effect the validity or enforceability of such other Party’s Patents, without the
express written consent of such other Party. The Party commencing the litigation
will provide the other Party with copies of all pleadings and other documents
filed with the court and will consider reasonable input from the other Party
during the course of the proceedings.
 
9.6.4     Recovery.  Except as otherwise agreed by the Parties in connection
with a cost sharing arrangement, any recovery realized as a result of such
litigation described in Section 9.6.1 (Infringement by Third Parties) (whether
by way of settlement or otherwise) will be first allocated to reimbursement of
unreimbursed legal fees and all litigation expenses incurred by the Party
initiating the proceeding, then toward reimbursement of any of unreimbursed
legal fees and all litigation expenses of the other Party, and then the
remainder will be divided between the Parties as follows:  (a) settlements,
damages or other monetary awards recovered pursuant to a suit, action or
proceeding brought by *** will be *** and subject to *** set forth in ***; and
(b) settlements, damages or other monetary awards recovered pursuant to a suit,
action or proceeding brought by *** will be ***.
 
9.7        Defense of Infringement Claims.  If the manufacture, sale or use of a
POZEN Product pursuant to this Agreement results in any claim, suit, or
proceeding by a Third Party alleging that such activities infringe a Third Party
patent, or if a Third Party threatens such a claim, suit or proceeding, each
Party will promptly notify the other Party thereof.  *** *** will have the
exclusive right to defend and control the defense of any such claim, suit or
proceeding at its own expense, using counsel of its own choice; provided, that
if any such proceedings involve matters relating to the validity or
enforceability of the Licensed Patents or Joint Patents, then the provisions of
Section 9.6.3 (Cooperation) above shall apply.  In any claim, suit or proceeding
under this Section 9.7, *** will keep *** reasonably informed of all material
developments in connection with any such claim, suit, or proceeding; provided,
that if *** is named as a defendant in any such claim, suit or proceeding, that
*** shall have the right to participate in the defense using counsel of its
choice at its own expense.  In any claim, suit or proceeding under this Section
9.7, *** agrees to provide *** with copies of all pleadings filed in such action
and to allow *** reasonable opportunity to participate in the defense of the
claims.
-25-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
9.8        Patent Term Extension and Supplementary Protection Certificate.  Upon
receiving Marketing Approval for a POZEN Product, the Parties agree to
coordinate the application for any patent term extension or supplementary
protection certificates that may be available.  The primary responsibility of
applying for any extension or supplementary protection certificate will be the
Party having the right to make the application under the Applicable Law.  The
Party responsible for filing the application will keep the other Party fully
informed of its efforts to obtain such extension or supplementary protection
certificate.  Each Party will provide prompt and reasonable assistance, without
additional compensation, to obtain such patent extension or supplementary
protection certificate.  The Party filing such request will pay all expenses in
regard to obtaining the extension or supplementary protection certificate.
 
9.9         Consequence of Patent Challenge.  If Licensee or its Affiliates
challenge the validity or enforceability of any of the Licensed Patents by any
opposition, reexamination request, action for declaratory judgment, nullity
action, interference or other attack upon the validity, title or enforceability
thereof before any governmental agency, court or other similar adjudicative
forum (any such proceeding, a “Patent Challenge”), such Patent Challenge shall
give POZEN the right to terminate this Agreement as provided in Section 12.3
(Termination for Material Breach) or to terminate all licenses granted under any
of the Licensed Patents subject to such Patent Challenge; provided, that the
foregoing provisions of this Section 9.9 (Consequence of Patent Challenge) will
not apply in the event that, prior to such Patent Challenge, POZEN or any of its
licensees or assignees initiates or threatens litigation against, or makes
claims or assertions against, Licensee or its Affiliates, Sublicensees or Third
Party contractors, that allege that any of such parties infringe a Licensed
Patent.
 
9.10      Patent Certifications.
 
9.10.1  Orange Book Listings.  To the extent required or permitted by Applicable
Law, Licensee will use Diligent Efforts to promptly list and maintain with the
applicable Regulatory Authorities in the Territory during the Term correct and
complete listings of applicable Licensed Patents for such POZEN Product,
including all so called “Orange Book” listings required under the Hatch-Waxman
Act.   ***.
 
9.10.2  Hatch-Waxman Act.  Notwithstanding Section 9.6.1 (Infringement by Third
Parties) above, each Party will immediately give notice to the other Party of
any notice it receives of certification filed under the Hatch-Waxman Act
claiming that any of the Licensed Patents is invalid, unenforceable or that any
infringement will not arise from the manufacture, use or sale of the POZEN
Product by a Third Party.  If Licensee decides not to bring infringement
proceedings against the entity making such a certification with respect to any
such Licensed Patents, Licensee will give notice to POZEN of its decision not to
bring suit within *** (***) Business Days after receipt of notice of such
certification (or, if the time period permitted by law is less than *** (***)
Business Days, within *** of the time period permitted by law for Licensee to
commence such action).  POZEN may then, but is not required to, bring suit
against the Third Party that filed the certification.  Any suit by either Party
may be in the name of either or both Parties, as may be required by law.  For
this purpose, the Party not bringing suit will execute such legal papers
necessary for the prosecution of such suit as may be reasonably requested by the
Party bringing suit.  For clarity, any Patent with Valid Claims solely directed
to any product containing acetyl salicylic acid (including salts and derivatives
thereof) is not a Licensed Patent; therefore, Licensee will have no right to
bring infringement proceedings of such Patent under this Section 9.10.2. 
Notwithstanding anything in this Section 9.10.2 to the contrary, Licensee shall
not have the right to bring an infringement proceeding under this Section 9.10.2
unless such proceeding involves a POZEN Product.
-26-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
9.11     Patent Marking.  Any POZEN Product marketed and sold by Licensee under
this Agreement will be marked with appropriate patent numbers or indicia as
permitted or required by law.  The Parties agree to cooperate to reach a
decision on the marking requirements.
 
10.  REPRESENTATIONS, WARRANTIES; COVENANTS 
 
10.1  POZEN Representations and Warranties.  POZEN hereby warrants and
represents to Licensee as of the Amended and Restated Execution Date and the
Amended and Restated Effective Date that POZEN is the sole and exclusive owner
of the Licensed Patents and has the right to perform its obligations hereunder
and to grant to Licensee the rights and licenses set forth in this Agreement in
and to the Licensed Technology.
 
10.2      Reciprocal Representations and Warranties.  Each Party represents and
warrants to the other Party that:  (a) this Agreement is a legal and valid
obligation binding upon its execution and enforceable against it in accordance
with its terms and conditions; and (b) the execution, delivery and performance
of this Agreement by such Party has been duly authorized by all necessary
corporate action, and the person executing this Agreement on behalf of such
Party has been duly authorized to do so by all requisite corporate actions.
 
10.3     DISCLAIMER OF WARRANTY.  EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTIONS 10.1 (POZEN WARRANTIES) AND 10.2 (RECIPROCAL
REPRESENTATIONS AND WARRANTIES),EACH PARTY MAKES NO REPRESENTATIONS AND GRANTS
NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND POZEN AND LICENSEE EACH SPECIFICALLY DISCLAIMS ANY
OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY OR MERCHANTABILITY, OR ANY WARRANTY AS TO THE VALIDITY OR
ENFORCEABILITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.
 
10.4     POZEN Non-Compete.  POZEN covenants that it will not at any time prior
to the expiration of the Royalty Term, and will ensure that its Affiliates do
not, directly or indirectly, develop or commercialize or license any Third Party
to develop or commercialize any product having a ***. Without limiting
Licensee’s rights under this Agreement or otherwise, in case of any breach of
this 10.4 (POZEN Non-Compete), Licensee will notify POZEN and, if such breach is
not cured by POZEN within *** (***) days after receipt of such notice, ***.
-27-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
10.5      Other Covenants.
 
10.5.1  POZEN will not enter into any agreement, whether written or oral with
respect to, or otherwise assign, transfer, license, convey or otherwise encumber
its rights, title or interest in the Licensed Technology (including by granting
any covenant not to sue with respect thereto) to any Person in a manner that is
inconsistent with the rights and licenses granted to Licensee under this
Agreement.
 
10.5.2  Each Party will obtain from each of its Affiliates, sublicensees,
employees and agents and from the employees and agents of its Affiliates,
sublicensees and agents who are or will be involved in the Development of the
POZEN Products or of the Licensed Technology, rights to any and all inventions,
information, and intellectual property rights conceived in the course of
performance of this Agreement, necessary to enable such Party to grant the
licenses and other rights granted to the other Party under this Agreement.
 
11.  CONFIDENTIALITY.
 
11.1     Definition.  “Confidential Information” means information, including
scientific and manufacturing information and plans, marketing and business
plans, and financial and personnel matters relating to a Party or its present or
future products, sales, suppliers, customers, employees, investors or business,
communicated by a Party (a “Disclosing Party”) to the other Party (a “Receiving
Party”) (a) after the Amended and Restated Effective Date in connection with
this Agreement or the performance of its obligations hereunder or (b) in
connection with (i) that certain confidentiality agreement between POZEN and
AstraZeneca AB dated as of March 27, 2006, (ii) that certain confidentiality
agreement between POZEN and AstraZeneca AB dated as of June 15, 2006 or (iii)
the Original Agreement, in each case ((i), (ii) and (iii)), except to the extent
that such information relates exclusively to the exploitation of Products
outside the Territory.  Notwithstanding the foregoing or any other provision of
this Agreement to the contrary, during the Term, the Licensed Know-How will be
deemed to be the Confidential Information of both Parties.
 
11.2      Exclusions.  Notwithstanding the foregoing, information of a
Disclosing Party will not be deemed Confidential Information with respect to a
Receiving Party for purposes of this Agreement to the extent the Receiving Party
can demonstrate by competent evidence that such information:
 
11.2.1   was already known to the Receiving Party or its Affiliates, as
evidenced by their written records, other than under an obligation of
confidentiality or non-use, at the time of disclosure to the Receiving Party;
 
11.2.2  was generally available or was otherwise part of the public domain at
the time of its disclosure to the Receiving Party;
-28-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
11.2.3  became generally available or otherwise became part of the public domain
after its disclosure to the Receiving Party, through no fault of or breach of
its obligations under this Section 11 (Confidentiality) by the Receiving Party;
 
11.2.4  was disclosed to the Receiving Party or any of its Affiliates, other
than under an obligation of confidentiality or non-use, by a Third Party who had
no obligation to the Party that controls such information and know-how not to
disclose such information or know-how to others; or
 
11.2.5  was independently discovered or developed by the Receiving Party or its
Affiliates, as evidenced by their written records, without the use of, and by
personnel who had no access to, Confidential Information belonging to the Party
that controls such information and know-how.
 
11.3      Disclosure and Use Restriction.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the parties, the
parties agree that, during the Term and for *** (***) years thereafter, the
Receiving Party will keep confidential and will not publish or otherwise
disclose and will not use for any purpose other than as expressly provided for
in this Agreement any Confidential Information of the Disclosing Party.  The
Receiving Party may use such Confidential Information only to the extent
required to accomplish the purposes of this Agreement or in connection with the
exercise of its rights hereunder.  The Receiving Party will use at least the
same standard of care as it uses to protect proprietary or confidential
information of its own to ensure that its employees, agents, consultants and
other representatives do not disclose or make any unauthorized use of the
Confidential Information.  The Receiving Party will promptly notify the other
upon discovery of any unauthorized use or disclosure of the Confidential
Information.
 
11.4      Authorized Disclosure. A Receiving Party may disclose Confidential
Information of a Disclosing Party to the extent that such disclosure is:
 
11.4.1  made in response to a valid order of a court of competent jurisdiction
or other governmental or regulatory body of competent jurisdiction; provided,
however, that such Receiving Party will have given notice to the Disclosing
Party within *** (***) Business Days of receipt of such order and given the
Disclosing Party a reasonable opportunity to quash such order and to obtain a
protective order requiring that the Confidential Information and documents that
are the subject of such order be held in confidence by such court or
governmental or regulatory body or, if disclosed, be used only for the purposes
for which the order was issued; and provided, further, that if a disclosure
order is not quashed or a protective order is not obtained, the Confidential
Information disclosed in response to such court or governmental order will be
limited to that information which is legally required to be disclosed in
response to such court or governmental order;
 
11.4.2  otherwise required by law; provided, that the Disclosing Party will
provide the Receiving Party with notice of such disclosure at least *** (***)
days in advance thereof to the extent practicable and take reasonable steps as
requested by the Disclosing Party to protect the Disclosing Party’s rights;
-29-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
11.4.3  made by a Receiving Party, in connection with the performance of this
Agreement, (a) to Affiliates, employees, consultants, representatives or agents,
each of whom prior to disclosure must be bound by obligations of confidentiality
and non-use at least equivalent in scope to those set forth in this Section 11
(Confidentiality) or (b) to Regulatory Authorities in the Territory (provided,
that in the case of disclosures to Regulatory Authorities, the Receiving Party
will, to the extent practicable, provide the Disclosing Party with notice of
such disclosure at least *** (***) days in advance thereof and will reasonably
consider any comments received from the Disclosing Party);
 
11.4.4  made by a Receiving Party to existing or potential acquirers or merger
candidates; potential sublicensees or collaborators (to the extent contemplated
hereunder); investment bankers; existing or potential investors, venture capital
firms or other financial institutions or investors for purposes of obtaining
financing; or Affiliates, each of whom prior to disclosure must be bound by
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in this Section 11 (Confidentiality); or
 
11.4.5  made by the Receiving Party with the prior written consent of the
Disclosing Party.
 
11.5    Use of Name.  Neither Party may make public use of the other Party’s
name except (a) in connection with announcements and other disclosures relating
to this Agreement and the activities contemplated hereby as permitted in Section
11.6 (Press Releases), (b) as required by Applicable Law, and (c) otherwise as
agreed in writing by such other Party.
 
11.6      Press Releases.
 
11.6.1  On or after the Amended and Restated Effective Date of this Agreement at
a mutually agreed time, each Party (including, for clarity, Horizon as assignee
of Licensee in connection with the Divestiture) will issue a mutually agreed
press release announcing the existence of this Agreement each in the form and
substance to be mutually agreed upon in advance.  For subsequent press releases
and other written public disclosures relating to this Agreement or the Parties’
relationship hereunder (each, a “Public Disclosure”), each Party will use
reasonable efforts to submit to the other Party a draft of such Public
Disclosures for review and comment by the other Party at least *** (***)
Business Days prior to the date on which such Party plans to release such Public
Disclosure, and in any event will submit such drafts at least *** *** prior to
the release of such Public Disclosure, and will review and consider in good
faith any comments provided in response.
 
11.6.2  If a Party is unable to comply with the foregoing *** notice requirement
because of a legal obligation or stock exchange requirement to make more rapid
disclosure, such Party will not be in breach of this Agreement but will in that
case provide notice as promptly as practicable under the circumstances.
 
11.6.3  A Party may publicly disclose, without regard to the preceding
requirements of this Section 11.6 (Press Releases), information that was
previously disclosed in a Public Disclosure that was in compliance with such
requirements.
-30-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
11.7     Terms of Agreement to be Maintained in Confidence.  The Parties agree
that the terms of this Agreement are confidential and will not be disclosed by
either Party to any Third Party (except to a Party’s professional advisors,
including without limitation accountants, financial advisors, and attorneys)
without prior written permission of the other Party; provided, however, that (a)
either Party may make any filings of this Agreement required by law or
regulation in any country so long as such Party uses its reasonable efforts to
obtain confidential treatment for portions of this Agreement as available,
consults with the other Party, and permits the other Party to participate, to
the greatest extent practicable, in seeking a protective order or other
confidential treatment; (b) either Party may disclose this Agreement on a
confidential basis to existing or potential Third Party investors, lenders or
acquirors or, in the case of Licensee, to existing or potential Sublicensees, in
each case in connection with due diligence or similar investigations; and (c) a
Party may publicly disclose, without regard to the preceding requirements of
this Section 11.7, information that was previously disclosed in compliance with
such requirements.
 
12.  TERM AND TERMINATION
 
12.1      Amended and Restated Effective Date.  This Agreement (other than this
Section 12.1, which is binding and effective as of the Amended and Restated
Execution Date), shall not become effective unless and until the closing of a
Divestiture occurs (the date of such closing, the “Amended and Restated
Effective Date”), and upon the Amended and Restated Effective Date this
Agreement and all of its terms and provisions shall be automatically effective
and binding on both Parties. The Original Agreement shall not be amended and
restated or otherwise superseded by this Agreement until the Amended and
Restated Effective Date.  If the Amended and Restated Effective Date has not
occurred by December 31, 2013, then this Agreement, including this Section 12.1,
shall terminate and be of no further force and effect.  For clarity, such
termination will not give rise to any of the effects or consequences set forth
in Section 12.5.
 
12.2     Term.  The term of this Agreement will commence as of the Effective
Date and, unless earlier terminated in accordance with this Section 12(Term and
Termination), will expire upon the expiration of the Royalty Term for all POZEN
Products in the Territory (the “Term”).
 
12.3      Termination for Material Breach.  In the event that either Party (the
“Breaching Party”) shall be in material default of any of its material
obligations under this Agreement, in addition to any other right and remedy the
other Party (the “Non-Breaching Party”) may have, the Non-Breaching Party may
terminate this Agreement in its entirety by *** (***) days prior written notice
(the “Notice Period”) to the Breaching Party, specifying the breach and its
claim of right to terminate; provided, that the termination shall not become
effective at the end of the Notice Period if the Breaching Party cures the
breach complained about during the Notice Period (or, if such default cannot be
cured within such Notice Period, if the Breaching Party commences actions to
cure such default within the Notice Period and thereafter diligently continues
such actions).  It is understood that termination pursuant to this Section 12.3
(Termination for Material Breach) shall be a remedy of last resort and may be
invoked only in the case where the breach cannot be reasonably remedied by the
payment of money damages or other remedy under applicable law.  If either Party
initiates a dispute resolution procedure as permitted under this Agreement prior
to the end of the Notice Period to resolve the dispute for which termination is
being sought and is diligently pursuing such procedure, including any litigation
following therefrom, the termination shall become effective only if and when
such dispute is finally resolved through such dispute resolution procedure. 
This Section 12.3 (Termination for Material Breach) defines exclusively the
Parties’ right to terminate in case of any material breach of this Agreement.
-31-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
12.4     Termination for Cause.  If a Post-Approval Failure occurs in the
Territory, Licensee may, at its option, terminate the Agreement in its entirety;
provided, that written notice of termination must be delivered to POZEN within
***(***) days following such Post-Approval Failure.
 
12.5      Consequences of Expiration and Termination.
 
12.5.1  Effect of Expiration.  Upon expiration (but not earlier termination) of
the Term pursuant to Section 12.2 (Term), Licensee will have a non exclusive,
irrevocable, perpetual, fully-paid license, with the right to sublicense, under
the Licensed Technology to research, develop, make, use, sell, offer for sale,
and import the POZEN Product in the Field of Use in the Territory.
 
12.5.2  Effect of Termination.  The use by either party hereto of a termination
right provided for under this Agreement and in accordance with this Agreement
shall not give rise to the payment of damages or any other form of compensation
or relief to the other party with respect thereto.  Subject to the preceding
sentence, termination of this Agreement shall not preclude either party from
claiming any other damages, compensation or relief that it may be entitled to
upon such termination or for any breach of this Agreement.  If either Party
terminates this Agreement, all rights and licenses granted by POZEN to Licensee
and all obligations of Licensee and POZEN under this Agreement will terminate
immediately.
 
12.6     Termination for Insolvency.  This Agreement may be terminated by
written notice by either Party at any time during the Term upon the declaration
by a court of competent jurisdiction that the other Party is bankrupt and,
pursuant to the U.S. Bankruptcy Code such other Party’s assets are to be
liquidated; upon the filing or institution of bankruptcy, liquidation or
receivership proceedings (other than reorganization proceedings under Chapter 11
of the U.S. Bankruptcy Code); or upon an assignment of a substantial portion of
the assets for the benefit of creditors by the other Party; or in the event a
receiver or custodian is appointed for such Party’s business; provided, however,
that in the case of any involuntary proceeding, such right to terminate shall
only become effective if the proceeding is not dismissed within 60 days after
the filing thereof (each of the foregoing, a “Bankruptcy Event”).
 
12.7     Effect of Bankruptcy.  All rights and licenses with respect to Patents
and Know-How granted under or pursuant to this Agreement by one Party to the
other Party are, for all purposes of Section 365(n) of Title 11 of the United
States Code (“Title 11”), licenses of rights to “intellectual property” as
defined in Title 11.  Each Party agrees that the other Party, as licensee of
such rights under this Agreement shall retain and may fully exercise all of its
rights and elections under Title 11.  POZEN *** Licensee *** POZEN *** POZEN ***
(i) *** (ii) *** (iii)  *** (iv) *** (v) *** (vi) ***, and (vii) ***, and (viii)
***.  POZEN agrees not to interfere with Licensee and its Affiliates’ exercise
of rights and licenses to intellectual property licensed hereunder and
embodiments thereof in accordance with this Agreement and agrees to use
commercially reasonable efforts to assist Licensee and its Affiliates to obtain
such intellectual property and embodiments thereof in the possession or control
of Third Parties as reasonably necessary or desirable for Licensee or its
Affiliates to exercise such rights and licenses in accordance with this
Agreement.  Each party agrees and acknowledges that all payments by Licensee to
POZEN payable under this Agreement other than royalty payments pursuant to
Section 8.1 (Royalties) and commercialization milestone payments under the
Three-Party Agreement do not constitute “royalties” within the meaning of
Section 365(n) of Title 11 or relate to licenses of intellectual property
hereunder.
-32-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
12.8     Formulation Technology.  If Licensee terminates this Agreement for any
reason other than for material breach by POZEN under Section 12.3 or as a result
of POZEN’s insolvency under Section 12.7, then, subject to the terms and
conditions of this Agreement, Licensee agrees to grant to POZEN, and does hereby
grant effective automatically upon such termination, (a) a perpetual,
irrevocable, non-exclusive license or sublicense under the Formulation
Technology, with the right to grant sublicenses and authorize the grant of
sublicenses to the extent provided in this Section 12.8, to make, have made,
use, sell, offer for sale, and import POZEN Products in the Territory and (b) a
perpetual, irrevocable, non-exclusive license or sublicense, as applicable,
under the Formulation Technology, with the right to grant sublicenses and
authorize the grant of sublicenses to the extent provided in this Section 12.8,
to Develop and Manufacture (but not sell or otherwise Commercialize) POZEN
Products outside the Territory solely in support of the Development or
Commercialization of the POZEN Products in the Territory; provided, that nothing
herein gives POZEN any right or license under any other intellectual property
rights Controlled by Licensee, regardless of whether such rights are necessary
in order to exploit the Formulation Technology pursuant to this Section 12.8. 
POZEN may grant sublicenses and the right to grant further sublicenses under the
foregoing license only as follows: (i) for any sublicense relating to the
development or commercialization of a POZEN Product Commercialized by Licensee
in the Territory at the time of such termination (a “Commercialized POZEN
Product”) in the Territory, POZEN may grant such sublicense upon notice to
Licensee, but without obtaining Licensee’s consent, and (ii) for any sublicense
relating to POZEN Products other than Commercialized POZEN Products in the
Territory, POZEN may grant such sublicense with Licensee’s prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed).
 
12.9     Survival.  Expiration or termination of this Agreement will not relieve
the Parties of any obligation accruing prior to such expiration or termination. 
The provisions of Sections 8.1 (Royalties), 8.2 (Payments and Sales Reporting),
8.3 (Records; Audits), 9.2 (Prosecution and Maintenance of Joint Patents), 9.3
(Ownership of Inventions), 10.3 (Disclaimer of Warranty), 11 (Confidentiality),
12.5 (Consequences of Expiration and Termination), 12.7 (Effect of Bankruptcy),
12.8 (Formulation Technology), 12.9 (Survival), 13 (Indemnification and
Insurance), 14 (Limitation of Liability), and 15 (Miscellaneous) will survive
any termination or expiration of this Agreement (other than a termination
pursuant to Section 12.1).
 
13.  INDEMNIFICATION AND INSURANCE
 
13.1     Indemnification by POZEN.  POZEN hereby agrees to save, defend and hold
Licensee and its Affiliates and their respective directors, officers, employees
and agents (each, a “Licensee Indemnitee”) harmless from and against any and all
claims, suits, actions, demands, liabilities, expenses and/or loss, including
reasonable legal expense and attorneys’ fees (collectively, “Losses”), to which
any Licensee Indemnitee may become subject as a result of any claim, demand,
action or other proceeding by any Third Party to the extent such Losses arise
directly or indirectly out of: (i) the gross negligence or willful misconduct of
any POZEN Indemnitee or (ii) the breach by POZEN of any warranty,
representation, covenant or agreement made by POZEN in this Agreement; except,
in each case, to the extent such Losses result from the gross negligence or
willful misconduct of any Licensee Indemnitee or the breach by Licensee of any
warranty, representation, covenant or agreement made by Licensee in this
Agreement.
-33-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
13.2      Indemnification by Licensee.  Licensee hereby agrees to save, defend
and hold POZEN and its Affiliates and their respective directors, officers,
employees and agents (each, an “POZEN Indemnitee”) harmless from and against any
and all Losses to which any POZEN Indemnitee may become subject as a result of
any claim, demand, action or other proceeding by any Third Party to the extent
such Losses arise directly or indirectly out of: (i) the development,
manufacture, use, handling, storage, sale or other disposition of any Product by
Licensee, its Affiliates or any of their respective Sublicensees, (ii) the gross
negligence or willful misconduct of any Licensee Indemnitee, or (iii) the breach
by Licensee of any warranty, representation, covenant or agreement made by
Licensee in this Agreement, in each case ((i), (ii) and (iii)), after the
Amended and Restated Effective Date; except, in each case, to the extent such
Losses result from the gross negligence or willful misconduct of any POZEN
Indemnitee or the breach by POZEN of any warranty, representation, covenant or
agreement made by POZEN in this Agreement.
 
13.3      Indemnification Procedure.
 
13.3.1   Notice of Claim.  The indemnified Party will give the indemnifying
Party (the “Indemnifying Party”) prompt written notice (an “Indemnification
Claim Notice”) of any Losses or discovery of fact upon which such Indemnified
Party intends to base a request for indemnification under Section 13.1
(Indemnification by POZEN) or Section 13.2 (Indemnification by Licensee);
provided, however, that the failure to give such prompt written notice will not
relieve Indemnifying Party of its indemnification obligation under this
Agreement except and only to the extent that the Indemnifying Party is actually
prejudiced as a result of such failure.  In no event will the Indemnifying Party
be liable for any Losses that result from any delay in providing such notice. 
Each Indemnification Claim Notice must contain a description of the claim and
the nature and amount of such Loss (to the extent that the nature and amount of
such Loss are known at such time).  The indemnified Party will furnish promptly
to the indemnifying Party copies of all papers and official documents received
in respect of any Losses.  All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents
(collectively, the “Indemnitees” and each an “Indemnitee”) will be made solely
by such Party to this Agreement (the “Indemnified Party”).
 
13.3.2   Control of Defense.  At its option, the Indemnifying Party may assume
the defense of any claim for which indemnification is sought (a “Third Party
Claim”) by giving written notice to the Indemnified Party within *** (***) days
after the Indemnifying Party’s receipt of an Indemnification Claim Notice.  Upon
assuming the defense of a Third Party Claim, the Indemnifying Party may appoint
as lead counsel in the defense of the Third Party Claim any legal counsel
selected by the Indemnifying Party.  In the event the Indemnifying Party assumes
the defense of a Third Party Claim, the Indemnified Party will immediately
deliver to the Indemnifying Party all original notices and documents (including
court papers) received by any Indemnitee in connection with the Third Party
Claim.  Should the Indemnifying Party assume the defense of a Third Party Claim,
the Indemnifying Party will not be liable to the Indemnified Party or any other
Indemnitee for any legal expenses subsequently incurred by such Indemnified
Party or other Indemnitee in connection with the analysis, defense or settlement
of the Third Party Claim.
-34-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
13.3.3   Right to Participate in Defense.  Without limiting Section 13.3.2
(Control of Defense) above, any Indemnitee will be entitled to participate in,
but not control, the defense of such Third Party Claim and to employ counsel of
its choice for such purpose; provided, however, that such employment will be at
the Indemnitee’s own expense unless (i) the employment thereof has been
specifically authorized by the Indemnifying Party in writing, or (ii) the
Indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 13.3.2 (Control of Defense) (in which case the
Indemnified Party will control the defense).
 
13.3.4   Settlement.  With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnitee’s becoming subject to injunctive or other relief or otherwise
adversely affect the business of the Indemnitee in any manner, and as to which
the Indemnifying Party will have acknowledged in writing the obligation to
indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
sole discretion, will deem appropriate, and will transfer to the Indemnified
Party all amounts which said Indemnified Party will be liable to pay prior to
the time prior to the entry of judgment.  With respect to all other Losses in
connection with Third Party Claims, where the Indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 13.3.2 (Control of
Defense), the Indemnifying Party will have authority to consent to the entry of
any judgment, enter into any settlement or otherwise dispose of such Loss
provided it obtains the prior written consent of the Indemnified Party (which
consent will be at the Indemnified Party’s sole and absolute discretion).  The
Indemnifying Party will not be liable for any settlement or other disposition of
a Loss by an Indemnitee that is reached without the written consent of the
Indemnifying Party.  Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, no Indemnitee will admit any
liability with respect to, or settle, compromise or discharge, any Third Party
Claim without the prior written consent of the Indemnifying Party.
 
13.3.5    Cooperation.  The Indemnified Party will, and will cause each other
Indemnitee to, cooperate in the defense or prosecution thereof and will furnish
such records, information and testimony, provide such witnesses and attend such
conferences, discovery proceedings, hearings, trials and appeals as may be
reasonably requested in connection with the defense or prosecution of any Third
Party Claim.  Such cooperation will include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim, and making Indemnitees and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the Indemnifying Party will
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.
-35-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
13.4  Expenses.  Except as provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a Calendar
Quarter basis by the Indemnifying Party, without prejudice to the Indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the Indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.
 
13.5  Insurance.  Each Party will have and maintain such types and amounts of
liability insurance as is normal and customary in the industry generally for
parties similarly situated, and will upon request provide the other Party with a
copy of its policies of insurance in that regard, along with any amendments and
revisions thereto.
 
14.  LIMITATION OF LIABILITY
 
IN NO EVENT WILL EITHER PARTY BE LIABLE FOR LOST PROFITS, LOSS OF DATA, OR FOR
ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER
CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING UNDER ANY CAUSE OF ACTION
AND ARISING IN ANY WAY OUT OF THIS AGREEMENT.  THE FOREGOING LIMITATIONS WILL
NOT APPLY TO AN AWARD OF ENHANCED DAMAGES AVAILABLE UNDER THE PATENT LAWS FOR
WILLFUL PATENT INFRINGEMENT AND WILL NOT LIMIT EITHER PARTY’S LIABILITY TO THE
OTHER PARTY UNDER SECTIONS 7.5 (RESTRICTIVE COVENANT), 10.4 (POZEN NON-COMPETE),
11 (CONFIDENTIALITY), AND 13 (INDEMNIFICATION AND INSURANCE) OF THIS AGREEMENT.
 
15.  MISCELLANEOUS
 
15.1     Assignment.
 
15.1.1  Without the prior written consent of the other Party hereto (which may
be granted at the other Party’s discretion), neither Party will sell, transfer,
assign, delegate, pledge or otherwise dispose of, whether voluntarily,
involuntarily, by operation of law or otherwise, this Agreement or any of its
rights or duties hereunder; provided, however, that either Party hereto may
assign or transfer this Agreement or any of its rights or obligations hereunder
without the consent of the other Party (a) to any Affiliate of such Party; or
(b) in connection with the transfer or sale of all or substantially all of the
business of such party to which this Agreement relates to a Third Party, whether
by merger, sale of stock, sale of assets or otherwise. Except as set forth in
that certain side letter agreement between POZEN and AstraZeneca AB dated
September 16, 2013, the assigning Party (except if it is not the surviving
entity) will remain jointly and severally liable with the relevant Affiliate or
Third Party assignee under this Agreement, and the relevant Affiliate assignee,
Third Party assignee or surviving entity will assume in writing all of the
assigning Party’s obligations under this Agreement.  Any purported assignment or
transfer in violation of this Section 15.1 (Assignment) will be void ab initio
and of no force or effect.
-36-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
15.1.2    In the event that POZEN desires to sell all or a part of its rights to
receive payments under this Agreement, then upon POZEN’s written request,
Licensee shall enter into a consent in substantially the form of the Consent
Agreement attached hereto as Schedule 15.1.2 with respect to such transaction.
 
15.2     Termination of Certain Rights Upon POZEN Change of Corporate Control. 
POZEN shall promptly notify Licensee in writing following consummation of a
Change of Corporate Control of POZEN.  Notwithstanding anything else in this
Agreement to the contrary, in the event of a Change of Corporate Control of
POZEN, then Licensee will have the right, exercisable by written notice to POZEN
or its successor in interest given within *** (***) days after Licensee receives
written notice from POZEN of the completion of such Change of Corporate Control:
(a) to terminate *** established pursuant to this Agreement; and (b) to
terminate its obligation to make *** to POZEN pursuant to this Agreement other
than *** and as reasonably required to ***; subject, in each case, to Licensee’s
continued compliance with all applicable provisions of this Agreement
(including, without limitation, Articles 8, 9 and 11).  POZEN shall cooperate in
providing to Licensee all information, assistance, assignments and other support
reasonably requested to assist Licensee in assuming such control.  For purposes
of clarification, all Confidential Information of Licensee in POZEN’s or its
successor’s possession following Licensee’s exercise of its rights under this
Section 15.2 shall continue to be subject to all applicable provisions of this
Agreement (including, without limitation, Articles 7 and 11).
 
15.3     Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom, and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties herein.  To the fullest extent permitted by Applicable
Law, each Party hereby waives any provision of law that would render any
provision prohibited or unenforceable in any respect.
 
15.4      Governing Law; Dispute Resolution.
 
15.4.1   This Agreement, and any disputes between the Parties related to or
arising out of this Agreement, including the Parties’ relationship created
hereby, the negotiations for and entry into this Agreement, its conclusion,
binding effect, amendment, coverage, termination, or the performance or alleged
non-performance of a Party of its obligations under this Agreement (each a
“Dispute”), will be governed by the laws of the State of New York without
reference to any choice of law principles thereof that would cause the
application of the laws of a different jurisdiction.
-37-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
15.4.2   In the event of any Dispute, a Party may notify the other Party in
writing of such Dispute, and the Parties will try to settle such Dispute
amicably between themselves.  If the Parties are unable to resolve the Dispute
within *** Business Days of receipt of the written notice by the other Party,
such Dispute will be referred to the Chief Executive Officers of each of the
Parties (or their respective designees) who will use their good faith efforts to
resolve the Dispute within *** Business Days after it was referred to the Chief
Executive Officers.
 
15.4.3   Any Dispute that is not resolved as provided in Section 15.4.2, whether
before or after termination of this Agreement, will be resolved by litigation in
the courts of competent jurisdiction located in New York, New York.  Each Party
hereby agrees to the exclusive jurisdiction of such courts and waives any
objections as to the personal jurisdiction or venue of such courts.
 
15.4.4   Notwithstanding the foregoing, nothing in this Section 15.4 (Governing
Law; Dispute Resolution) will limit either Party’s right to seek immediate
temporary injunctive or other temporary equitable relief whenever the facts or
circumstances would permit a Party to seek such relief in a court of competent
jurisdiction.
 
15.5     Notices.  All notices or other communications that are required or
permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided herein), or sent by internationally-recognized overnight courier
addressed as follows:
 
If to POZEN, to:
 
POZEN Inc.
1414 Raleigh Road, Suite 400
Chapel Hill, NC 27517
USA
Attention: President and CEO
Facsimile: (919) 913-1039
 
With a copy to:
DLA Piper LLP (US)
51 John F. Kennedy Parkway, Suite 120
Short Hills, New Jersey 07078
USA
Attention:  Andrew P. Gilbert
Facsimile: (973) 520-2575

-38-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
If to Licensee, to:
 
AstraZeneca AB
SE-431 83
Mölndal
Sweden
Attention: Manager Legal Department Mölndal
Facsimile: +46 31 776 38 71

 
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a Business Day, and (ii) on the
second Business Day after dispatch, if sent by nationally-recognized overnight
courier.  It is understood and agreed that this Section 15.5 (Governing Law;
Dispute Resolution) is not intended to govern the day-to-day business
communications necessary between the Parties in performing their duties, in due
course, under the terms of this Agreement.
 
15.6     Entire Agreement; Modifications.  This Agreement including the Exhibits
attached hereto, each of which is hereby incorporated and made part of in this
Agreement by reference, together with that certain side letter between POZEN and
AstraZeneca AB, dated September 16, 2013, and the Three-Party Agreement, sets
forth and constitutes the entire agreement and understanding between the Parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings, promises and representations, whether written or oral, with
respect thereto.  Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein.  No amendment or modification of this Agreement will be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.
 
15.7     Relationship of the Parties.  It is expressly agreed that the Parties’
relationship under this Agreement is strictly one of licensor-licensee, and that
this Agreement does not create or constitute a partnership, joint venture, or
agency.  Neither Party will have the authority to make any statements,
representations or commitments of any kind, or to take any action, which will be
binding (or purport to be binding) on the other.
 
15.8     Waiver.  Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
will be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition.  The waiver by either
Party hereto of any right hereunder or of claims based on the failure to perform
or a breach by the other Party will not be deemed a waiver of any other right
hereunder or of any other breach or failure by said other Party whether of a
similar nature or otherwise.
 
15.9     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
-39-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
15.10  No Benefit to Third Parties.  The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties hereto and their successors and permitted assigns (including Horizon),
and they will not be construed as conferring any rights on any Third Party.
 
15.11  Further Assurance.  Each Party will duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.
 
15.12  No Drafting Party.  This Agreement has been submitted to the scrutiny of,
and has been negotiated by, both Parties and their counsel, and will be given a
fair and reasonable interpretation in accordance with its terms, without
consideration or weight being given to any such terms having been drafted by any
Party or its counsel.  No rule of strict construction will be applied against
either Party.
 
15.13  Construction.  Except where the context otherwise requires, wherever
used, the use of any gender will be applicable to all genders and the word “or”
is used in the inclusive sense (and/or).  The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement.  The term “including” as used herein means including, without
limiting the generality of any description preceding such term.  Unless the
context indicates otherwise, the singular will include the plural and the plural
will include the singular.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document refer
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference to any laws refer to such laws as from time to time enacted, repealed
or amended, (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, refer to this Agreement in its entirety and not to any
particular provision hereof, and (d) all references herein to Sections and
Exhibits, unless otherwise specifically provided, refer to the Sections and
Exhibits of this Agreement.
 
15.14  Assignment to Horizon. POZEN acknowledges that, in connection with the
Divestiture, AstraZeneca AB will assign this Agreement to Horizon, effective as
of the Amended and Restated Effective Date, and that, notwithstanding Section
15.1, AstraZeneca AB may assign this Agreement to Horizon in connection with the
Divestiture without the prior written consent of POZEN.  Without limiting any
provision of the Three-Party Agreement, from and after the Amended and Restated
Effective Date, all references to “Licensee” in this Agreement, other than
references to Licensee in connection with anticipated actions to be taken by
AstraZeneca AB as Licensee in connection with the Divestiture, shall
automatically be deemed references to Horizon.
-40-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
15.15  Amendment and Restatement.  This Agreement, together with the ROW
Agreement, constitutes an amendment and restatement of the Original Agreement
effective from and after the Amended and Restated Effective Date.  All rights or
obligations owing under the Original Agreement, or based on facts or events
occurring or existing prior to the Amended and Restated Effective Date, shall be
governed by the Original Agreement.  As of the Amended and Restated Effective
Date, the Original Agreement is hereby amended, supplemented, modified and
restated in its entirety as described herein and in the ROW Agreement.  For
clarity, in no event shall this Section 15.15 or any other provision in this
Agreement be deemed to limit or otherwise affect the agreements made by
AstraZeneca AB, Horizon and POZEN in the Three-Party Agreement or that certain
side letter agreement between POZEN and AstraZeneca AB dated September 16, 2013
with respect to each party’s respective liability in connection with the
Original Agreement, this Agreement or the ROW Agreement.
 
[Remainder of page intentionally left blank.  Signature page follows.]
-41-

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
IN WITNESS WHEREOF, the Parties have executed this Amended and Restated
Collaboration and License Agreement for the United States by their respective
authorized representatives as of the date first written above.


POZEN INC.
 
 
By:
/s/ John R. Plachetka
 
Name:
John R. Plachetka
 
Title:
Chairman, President & CEO
 
 
 
 
ASTRAZENECA AB (publ)
 
 
By:
/s/ Jan-Olof Jacke
 
Name:
Jan-Olof Jacke
 
Title:     
President
 

 
[Signature Page to Pozen US Agreement]

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION


Schedule 1.43
 
Licensed Patents
 
SERIAL NUMBER/
FILING DATE
PUBLICATION NUMBER/ DATE
TITLE
TERRITORY
        
10/158,216
May 31, 2002
 
US2003069255 A1
US6926907 B2 / 2005-08-09
Expires 2023-02-28
Pharmaceutical Compositions for the Coordinated Delivery of NSAIDs
 
U.S.
             
11/129,320
May 16, 2005
 
US2005249811 A1 / 2005-11-10
Pharmaceutical Compositions for the Coordinated Delivery of NSAIDs
 
U.S.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
Schedule 1.83
 
Vimovo Trademarks
 
Country
Mark
App Date /
Reg Date
App No /
Reg No
Goods
Status
            
United States
VIMOVO & Design
[image00004.jpg]
App 01-MAY-2009
Reg 01-FEB-2011
App 77726998
Reg 3914867
(Class 5) pharmaceutical preparations and substances for the treatment of pain
and inflammation
REGISTERED
                  
United States
VIMOVO
App 13-FEB-2009
Reg 05-APR-2011
App 77670350
Reg 3941225
(Class 5) pharmaceutical preparations and substances for the treatment of pain
and inflammation
REGISTERED0




--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
Schedule 8.1.3
 
Market Reduction Example
 
For Products sold in the Territory:


***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
Schedule 15.1.2
 
Form of Consent Agreement
***
 
 

--------------------------------------------------------------------------------